Exhibit 10.01

 

Execution Copy

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of

 

July 1, 2005

 

among

 

NAVISTAR FINANCIAL CORPORATION,

 

ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., ORGANIZACIÓN AUXILIAR

DEL CRÉDITO

 

SERVICIOS FINANCIEROS NAVISTAR, S.A. DE C.V., SOCIEDAD FINANCIERA DE

OBJETO LIMITADO

 

and

 

NAVISTAR COMERCIAL, S.A. DE C.V.

 

as Borrowers

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

and

 

THE BANK OF NOVA SCOTIA,

 

as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

 

and

 

BANC OF AMERICA SECURITIES, LLC,

 

as Joint Book Managers and Joint Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1             SECTION 1.01.   Defined Terms    1
            SECTION 1.02.   Classification of Loans and Borrowings    27
            SECTION 1.03.   Terms Generally    28             SECTION 1.04.  
Accounting Terms; GAAP    28             SECTION 1.05.   Interpretation    28
ARTICLE II THE US CREDIT FACILITIES    29             SECTION 2.01.   Tranche A
Term Commitment    29             SECTION 2.02.   Procedure for Tranche A Term
Loan Borrowing    29             SECTION 2.03.   Repayment of Tranche A Term
Loans    29             SECTION 2.04.   US Revolving Commitments    30
            SECTION 2.05.   US Revolving Loans and Borrowings    30
            SECTION 2.06.   Procedure for US Revolving Borrowings    31
            SECTION 2.07.   Certain Borrowings of US Revolving Loans and
Refunding of Loans    31             SECTION 2.08.   Competitive Bid Procedure
   32             SECTION 2.09.   Swingline Loans    34             SECTION
2.10.   Letters of Credit    35 ARTICLE III THE MEXICAN CREDIT FACILITY    40
            SECTION 3.01.   Commitments    40             SECTION 3.02.   Loans
and Borrowings    40             SECTION 3.03.   Requests for Mexican Revolving
Borrowings    41 ARTICLE IV TERMS APPLICABLE TO US CREDIT FACILITIES AND MEXICAN
CREDIT FACILITY    42             SECTION 4.01.   Funding of Borrowings    42
            SECTION 4.02.   Interest Elections    42             SECTION 4.03.  
Termination and Reduction of Revolving Commitments    44             SECTION
4.04.   Repayment of Loans; Evidence of Debt    44             SECTION 4.05.  
Optional Prepayments of Loans    45             SECTION 4.06.   Mandatory
Prepayments and Commitment Reductions    46             SECTION 4.07.   Fees   
46             SECTION 4.08.   Interest    47             SECTION 4.09.  
Alternate Rate of Interest    48             SECTION 4.10.   Increased Costs   
49             SECTION 4.11.   Break Funding Payments    50             SECTION
4.12.   Taxes    51

 

i



--------------------------------------------------------------------------------

            SECTION 4.13.   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    53             SECTION 4.14.   Mitigation Obligations; Replacement
of Lenders    55 ARTICLE V REPRESENTATIONS AND WARRANTIES    56
            SECTION 5.01.   Organization; Powers    56             SECTION 5.02.
  Authorization; Enforceability    56             SECTION 5.03.   Governmental
Approvals; No Conflicts    56             SECTION 5.04.   Financial Condition;
No Material Adverse Change    57             SECTION 5.05.   Litigation    57
            SECTION 5.06.   Compliance with Laws and Agreements    58
            SECTION 5.07.   Investment and Holding Company Status    58
            SECTION 5.08.   Taxes    58             SECTION 5.09.   ERISA    58
            SECTION 5.10.   Subsidiaries    58             SECTION 5.11.  
Ownership of Property; Liens    58             SECTION 5.12.   Use of Proceeds
   58             SECTION 5.13.   Foreign Exchange Regulations; Immunity;
Enforcement    58             SECTION 5.14.   Disclosure    59
            SECTION 5.15.   Title; No Other Liens    59             SECTION
5.16.   Perfected First Priority Lien    59 ARTICLE VI CONDITIONS    60
            SECTION 6.01.   Effective Date    60             SECTION 6.02.  
Each Borrowing Event    62             SECTION 6.03.   Concurrent Condition for
Initial Borrowing    62 ARTICLE VII AFFIRMATIVE COVENANTS    63
            SECTION 7.01.   Financial Statements and Other Information    63
            SECTION 7.02.   Notices of Material Events    65             SECTION
7.03.   Existence; Conduct of Business    65             SECTION 7.04.   Payment
of Obligations    66             SECTION 7.05.   Maintenance of Properties;
Insurance    66             SECTION 7.06.   Books and Records; Inspection Rights
   66             SECTION 7.07.   Compliance with Laws and Material Contractual
Obligations    66             SECTION 7.08.   Intercompany Agreements    66
            SECTION 7.09.   Federal Regulations    67             SECTION 7.10.
  Additional Collateral, etc    67             SECTION 7.11.   Post-Closing
Requirements      ARTICLE VIII NEGATIVE COVENANTS    68             SECTION
8.01.   Financial Covenants    68             SECTION 8.02.   Indebtedness    68
            SECTION 8.03.   Liens    69             SECTION 8.04.   Fundamental
Changes    70

 

ii



--------------------------------------------------------------------------------

            SECTION 8.05.   Investments, Loans, Advances, Guarantees and
Acquisitions; Hedging Agreements    70             SECTION 8.06.   Restricted
Payments    72             SECTION 8.07.   Transactions with Affiliates    72
            SECTION 8.08.   Negative Pledge    72             SECTION 8.09.  
Prepayments of Subordinated Debt    73             SECTION 8.10.   Serviced
Wholesale Portfolio Quality    73             SECTION 8.11.   Serviced Retail
Portfolio Quality    74             SECTION 8.12.   Sales and Leasebacks    74
            SECTION 8.13.   Changes in Fiscal Periods    74 ARTICLE IX EVENTS OF
DEFAULT    74 ARTICLE X THE ADMINISTRATIVE AGENT    78 ARTICLE XI GUARANTEE   
79             SECTION 11.01.   Guarantee    79             SECTION 11.02.  
Waiver of Subrogation    80             SECTION 11.03.   Modification of Mexican
Obligations    80             SECTION 11.04.   Waiver by the US Borrower    81
            SECTION 11.05.   Reinstatement    81 ARTICLE XII MISCELLANEOUS    82
            SECTION 12.01.   Notices    82             SECTION 12.02.   Waivers;
Amendments    83             SECTION 12.03.   Expenses; Indemnity; Damage Waiver
   84             SECTION 12.04.   Successors and Assigns    85
            SECTION 12.05.   Survival    89             SECTION 12.06.  
Counterparts; Integration    89             SECTION 12.07.   Severability    89
            SECTION 12.08.   Right of Setoff    89             SECTION 12.09.  
GOVERNING LAW    90             SECTION 12.10.   Submission To Jurisdiction;
Waivers    90             SECTION 12.11.   Acknowledgments    90
            SECTION 12.12.   WAIVERS OF JURY TRIAL    91             SECTION
12.13.   Headings    91             SECTION 12.14.   Confidentiality    91
            SECTION 12.15.   Interest Rate Limitation    91             SECTION
12.16.   Waiver of Immunities    92             SECTION 12.17.   Judgment
Currency    92             SECTION 12.18.   Loan Equalization; Loan Conversion
   92             SECTION 12.19.   Release of Liens    93             SECTION
12.20.   Intercompany Security Agreements    93             SECTION 12.21.  
Blocked Account    94             SECTION 12.22.   USA PATRIOT Act    94

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 – Commitments Schedule 5.05 – Disclosed Matters Schedule 5.10 –
Subsidiaries Schedule 8.02 – Existing Indebtedness Schedule 8.03 – Existing
Liens Schedule 8.05 – Scheduled Investments

 

EXHIBITS:

 

Exhibit A   – Form of Assignment and Acceptance Exhibit B-1   – Form of Opinion
of Borrower’s New York Counsel Exhibit B-2   – Form of Opinion of Borrower’s
General Counsel Exhibit B-3   – Form of Opinion of Borrowers’ Mexican Counsel
Exhibit C   – Form of Amended and Restated Parents’ Side Agreement Exhibit D   –
Form of Report of Statistical Information Exhibit E   – Form of Borrowing
Request Exhibit F   – Form of Compliance Certificate Exhibit G   – Form of
Amended and Restated Parent Guarantee Exhibit H   – Form of Amended and Restated
Security Agreement Exhibit I   – Form of Blocked Account Agreement Exhibit J   –
Form of Blocked Account Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of July 1,
2005, among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation (the “US
Borrower”), ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., ORGANIZACIÓN AUXILIAR
DEL CRÉDITO, a Mexican corporation, SERVICIOS FINANCIEROS NAVISTAR, S.A. DE
C.V., SOCIEDAD FINANCIERA DE OBJETO LIMITADO, a Mexican corporation, and
NAVISTAR COMERCIAL, S.A. DE C.V., a Mexican corporation (each, a “Mexican
Borrower” and collectively, the “Mexican Borrowers”; together with the US
Borrower, the “Borrowers”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and THE
BANK OF NOVA SCOTIA, as Documentation Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers are parties to the Existing Credit Agreement (as defined
below);

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated as set forth below; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Existing Credit Agreement and evidence the
obligations of the Borrowers hereunder;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that, on the Effective Date, the
Existing Credit Agreement will be amended and restated in its entirety as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under this Agreement and the other Loan
Documents, or any successor agent appointed in accordance with Article X hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person (other
than, in the case of any Borrower, such Borrower’s respective Subsidiaries) that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for ABR Loans” “Applicable Rate for Eurodollar Loans” or “Facility Fee
Rate”, as the case may be, based upon the ratings (each a “Rating”) by S&P and
Moody’s, respectively, applicable on such date to the Index Debt of the US
Borrower (or the Parent, in the circumstance described below):

 

          Revolving Credit Loans


--------------------------------------------------------------------------------

    Tranche A Term Loans


--------------------------------------------------------------------------------

       

Level

--------------------------------------------------------------------------------

  

Rating

S&P/Moody’s

--------------------------------------------------------------------------------

   Applicable
Rate for
ABR
Loans


--------------------------------------------------------------------------------

    Applicable
Rate for
Eurodollar
Loans


--------------------------------------------------------------------------------

    Applicable
Rate for
ABR
Loans


--------------------------------------------------------------------------------

    Applicable
Rate for
Eurodollar
Loans


--------------------------------------------------------------------------------

    Facility Fee
Rate


--------------------------------------------------------------------------------

 

1

   BBB-/Baa3 or higher    0.00 %   0.50 %   0.00 %   0.75 %   0.25 %

2

   BB+/Ba1    0.00 %   0.70 %   0.00 %   1.00 %   0.30 %

3

   BB/Ba2    0.00 %   0.90 %   0.25 %   1.25 %   0.35 %

4

   BB-/Ba3    0.375 %   1.375 %   0.75 %   1.75 %   0.375 %

5

   Less than BB-/Ba3    0.50 %   1.50 %   1.00 %   2.00 %   0.50 %

 

For purposes of the foregoing, if at any date, the US Borrower does not have a
Rating from either (or both) of S&P or Moody’s (or a similar nationally
recognized rating agency satisfactory to both the US Borrower and the
Administrative Agent), (1) if the Parent does have such a Rating, then such
Rating of the Parent shall be used as if it were the Rating of the US Borrower
to determine the applicable Level; and (2) if neither the US Borrower nor the
Parent has any Ratings, other than by reason of the circumstances referred to in
the following sentence, Level 5 shall apply. If the rating system of S&P or
Moody’s (or a similar nationally recognized rating agency satisfactory to both
the US Borrower and the Administrative Agent)

 

2



--------------------------------------------------------------------------------

shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the US Borrower and the Lenders shall
negotiate in good faith to amend the Applicable Rates hereunder to reflect such
changed rating system or the unavailability of Ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rates shall
be determined by reference to the Rating most recently in effect prior to such
change or cessation.

 

In the event the Ratings of S&P and Moody’s are in different levels set forth in
the grid above, the higher of the two Ratings (i.e., the rating set forth in the
grid above opposite the lower numerical level number) shall govern; provided
that, if the two Ratings are more than one level apart, the Rating level
immediately below the higher Rating level shall apply.

 

“Approved Fund” has the meaning set forth in Section 12.04(b).

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within “supervisory subgroup B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding the Disposition of obsolete or worn-out property in the
ordinary course of business and any Disposition permitted by Section 8.04) that
yields gross proceeds to the US Borrower or its Subsidiaries (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $10,000,000.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“Available Mexican Commitment” means, as at any date of determination (after
giving effect to the making, and the application of the proceeds, of any US
Revolving Loans required to be made on such date pursuant to Section 2.07), with
respect to any Mexican Lender, an amount equal to the lesser of (a) the excess,
if any, of (i) the amount of such Mexican Lender’s Mexican Commitment in effect
on such date over (ii) such Mexican Lender’s Mexican Commitment Percentage of
the aggregate principal amount of Mexican Revolving Loans outstanding on such
date and (b) the excess, if any, of (i) the amount of such Mexican Lender’s US
Revolving Commitment in effect on such date over (ii) the amount of the
Revolving Credit Exposure of such Mexican Lender on such date.

 

3



--------------------------------------------------------------------------------

“Available US Revolving Commitment” means as at any date of determination with
respect to any US Lender (after giving effect to the making, and the application
of the proceeds, of any US Revolving Loans required to be made on such date
pursuant to Section 2.07 or for the prepayment of any outstanding Mexican
Revolving Loans), an amount equal to the excess, if any, of (a) the amount of
such Lender’s US Revolving Commitment in effect on such date over (b) the
Revolving Credit Exposure of such Lender on such date.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Blocked Account” means the bank account subject to the Blocked Account
Agreement.

 

“Blocked Account Agreement” means the Blocked Account Control Agreement,
substantially in the form of Exhibit I, among the US Borrower, JPMorgan Chase
Bank, N.A., as depositary bank, and the Administrative Agent, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrowers” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing” means, with respect to each Borrower as applicable, (a) Tranche A
Term Loans of the same Type, made, converted or continued on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, (b) Revolving Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, (c) a Competitive Loan or group of Competitive
Loans of the same Type made on the same date and as to which a single Interest
Period is in effect or (d) a Swingline Loan.

 

“Borrowing Date” has the meaning set forth in Section 2.07.

 

“Borrowing Request” means a request, substantially in the form of Exhibit E, by
the US Borrower for a US Revolving Borrowing in accordance with Section 2.06 or
a request by any Mexican Borrower for a Mexican Revolving Borrowing in
accordance with Section 2.06.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use)

 

4



--------------------------------------------------------------------------------

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Balance” means Unrestricted Cash of the US Borrower and its Subsidiaries
minus (i) any amounts utilized for normal operating expenses of the US Borrower
and its Subsidiaries consistent with the US Borrower’s and its Subsidiaries’
past business practices, (ii) amounts utilized to purchase receivables in the
normal course of business, (iii) amounts utilized to make payments of permitted
dividends consistent with the US Borrower’s past business practices and (iv)
amounts on deposit in the Blocked Account.

 

“Change in Control” means the occurrence of one or more of the following events:
(i) any Person or group (within the meaning of the Securities Exchange Act of
1934 (the “Exchange Act”) and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than employee or
retiree benefit plans or trusts sponsored or established by the US Borrower or
International, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of (A) securities of the Parent
representing 35% or more of the combined voting power of the Parent’s then
outstanding voting stock, or (B) securities of the US Borrower representing 50%
or more of the combined voting power of the US Borrower’s then outstanding
voting stock; (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board of
Directors of the Parent: individuals who, on the date hereof, constitute the
Board of Directors and any new director (other than a director whose initial
assumption of the office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Parent) whose appointment or election by the Board
of Directors or nomination for election by the Parent’s stockholders was
approved by the vote of a majority of the directors then still in office or
whose appointment, election or nomination was previously so approved or
recommended; (iii) the stockholders of the Parent shall approve any Plan of
Liquidation; and (iv) the US Borrower consolidates with or merges with or into
another Person, or the US Borrower or any Subsidiary of the US Borrower,
directly or indirectly, sells, assigns, conveys, transfers, leases or otherwise
disposes of, in one transaction or a series of related transactions, all or
substantially all of the property or assets of the US Borrower and the
Subsidiaries of the US Borrower (determined on a consolidated basis) to any
Person, or any Person consolidates with, or merges with or into, the US
Borrower, in any such event pursuant to a transaction in which the outstanding
voting stock of the US Borrower is converted into or exchanged for cash,
securities or other property, and, as a result of which, neither the Parent nor
International has “beneficial ownership” (as set forth above), directly or
indirectly, of at least 50% of the combined voting power of the then outstanding
voting stock of the surviving or transferee corporation, provided that neither
(A) a merger permitted under Section 8.04 nor (B) a series of transactions
involving the sale of Receivables or interests therein in the ordinary course of
business by the US Borrower or a Securitization Subsidiary in connection with a
Qualified Securitization Transaction, shall be deemed to be a Change of Control.

 

5



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 4.10(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Revolving Loans, Competitive Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

 

“Collateral” means all property of the US Borrower, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitments” means, collectively, the US Commitments and the Mexican
Commitments.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.08.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the US Borrower for Competitive
Bids in accordance with Section 2.08.

 

“Competitive Loan” means a Loan made pursuant to Section 2.08.

 

“Consolidated Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Consolidated Tangible Net Worth on such date.

 

“Consolidated Tangible Net Worth” means, on any date, the consolidated
stockholders’ equity of the US Borrower and its consolidated Subsidiaries less,
without duplication, (a) their consolidated Intangible Assets and (b) all
Redeemable Preferred Stock (if any), all determined as of such date. For
purposes of this definition, “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated stockholders’ equity) of (i) all
investments in Subsidiaries of the US Borrower other than consolidated
Subsidiaries and (ii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, organization or developmental expenses and other intangible items.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, on any date, the outstanding Indebtedness of
the US Borrower and its consolidated Subsidiaries determined on a consolidated
basis as of such date; provided that the amount of such Indebtedness shall be
(a) increased by all Debt Discount Adjustments (if any) applicable thereto (to
the extent not included in determining the amount of such Indebtedness) and (b)
decreased by (i) the aggregate principal amount of all Warehousing Debt
outstanding on such date and (ii) the aggregate principal amount of Indebtedness
incurred in connection with Qualified Securitization Transactions outstanding on
such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Customary Securitization Undertaking” means, with respect to any Person, any
obligation of such Person under a Permitted Receivables Document that is of a
type customarily arising on the part of a seller or servicer of Receivables in
securitization transactions of the same general type as the transaction
contemplated by such Permitted Receivables Document, including without
limitation, any obligation to (A) purchase or repurchase Receivables or related
assets upon the occurrence of certain events, (B) service Receivables or related
assets, (C) fund a spread or reserve account at the time of the sale of
Receivables, rights to receive income from Receivables or undivided interests in
Receivables or (D) indemnify other Persons; provided that the term “Customary
Securitization Undertaking” shall not include any obligation to the extent that
it (i) results from credit losses on receivables or (ii) constitutes a direct
obligation of such Person to repay any Indebtedness issued or incurred by any
other Person or to indemnify any Person for losses resulting from the nonpayment
of any such Indebtedness or to provide additional capital to, or maintain the
financial condition or otherwise support the credit of, the obligor in respect
of such Indebtedness (except any obligation to provide additional funds to
Subsidiaries of the US Borrower as part of any Qualified Securitization
Transaction).

 

“Debt Discount Adjustment” means at any time, with respect to any
interest-bearing Indebtedness for Borrowed Money of the US Borrower or any of
its consolidated Subsidiaries, the amount (if any) by which (a) the full
outstanding principal amount of such Indebtedness for Borrowed Money exceeds (b)
the amount of the liability reflected on the books of the US Borrower or such
consolidated Subsidiary with respect to such Indebtedness for Borrowed Money.
Without limiting the generality of the foregoing, it is understood that the
concept of a “Debt Discount Adjustment” would not apply to non-interest bearing
commercial paper issued at a discount or “zero coupon” bonds.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deloitte & Touche” means Deloitte & Touche LLP.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 5.05.

 

7



--------------------------------------------------------------------------------

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

 

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Equalization Date” means any date on which either (a) an Event of Default
described in clause (i) or (j) of Article IX has occurred or (b) the Commitments
shall have been terminated prior to the Maturity Date and/or the Loans shall
have been declared immediately due and payable, in either case pursuant to
Article IX.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the US Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the US Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the US Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the US Borrower or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the US Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the US Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article IX.

 

“Existing Credit Agreement” means the Credit Agreement (as amended, supplemented
or otherwise modified prior to the date hereof), dated as of December 8, 2000,

 

8



--------------------------------------------------------------------------------

among the Borrowers, the banks listed therein, the co-arrangers listed therein
and JPMorgan Chase Bank, N.A. (f/k/a The Chase Manhattan Bank), as
administrative agent, and Bank of America, N.A., as syndication agent.

 

“Facility” means each of (a) the Tranche A Term Commitments and the Tranche A
Term Loans made thereunder (the “Tranche A Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“First Lender” has the meaning set forth in Section 12.18(b).

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the sum of
(i) consolidated interest expense of the US Borrower and its consolidated
Subsidiaries, (ii) consolidated income of the US Borrower and its consolidated
Subsidiaries before income taxes and (iii) dividends on any preferred stock of
the US Borrower or other scheduled payments of a similar nature to (b) the sum
of (i) consolidated interest expense of the US Borrower and its consolidated
Subsidiaries and (ii) dividends on any preferred stock of the US Borrower or
other scheduled payments of a similar nature.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means, in respect of any Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which such Borrower is
located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Funding Office” means the office of the Administrative Agent specified in
Section 12.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the US Borrower
and the US Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
Mexico, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

9



--------------------------------------------------------------------------------

“Granting Lender” has the meaning set forth in Section 12.04(h).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
an aval and including any obligation of the guarantor, direct or indirect, (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) endorsements
for collection or deposit or (ii) standard contractual indemnities, each in the
ordinary course of business or (iii) any Customary Securitization Undertaking.
The amount of any Guarantee of any guaranteeing Person shall be deemed to be the
lower of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (B) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be such
guaranteeing Person’s maximum reasonably anticipated liability (assuming such
Person is required to perform) in respect thereof as determined by such Person
in good faith.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

 

“IMSS” means the Instituto Mexicano del Seguro Social or Mexican Social Security
Institute.

 

“Indebtedness” of any Person means on any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all Guarantees by such Person of Indebtedness of others, (d) all Capital Lease
Obligations of such Person and (e) all obligations, contingent or otherwise, of
such Person to reimburse issuers of letters of credit, surety bonds or similar
obligations for payments made to repay, purchase or otherwise retire any
Indebtedness referred to in the foregoing clauses (a) through (d), excluding
trade payables and accrued expenses.

 

“Indebtedness for Borrowed Money” means the types of Indebtedness referred to in
clauses (a) and (b) of the definition of “Indebtedness”.

 

10



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
that is not guaranteed by any other Person or subject to any other credit
enhancement.

 

“INFONAVIT” means the Mexican Instituto del Fondo Nacional de la Vivienda para
los Trabajadores or Workers’ Housing Fund Institute.

 

“Intercompany Loan Agreements” means each agreement from time to time creating
or evidencing any Indebtedness owing from time to time to the US Borrower from
one of its Subsidiaries.

 

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 4.02.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six, or nine
months (or, if available from the relevant Lenders, two weeks, twelve months or
other period requested by the relevant Borrower) thereafter, as the relevant
Borrower may elect, (b) with respect to any Eurodollar Competitive Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two or three
months thereafter, as the US Borrower may elect and (c) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than ninety days) commencing on the date of such Borrowing and ending on
the date specified in the applicable Competitive Bid Request; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

11



--------------------------------------------------------------------------------

“International” means International Truck and Engine Corporation, a Delaware
corporation.

 

“Investments” has the meaning set forth in Section 8.05.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder (or any affiliate thereof in its capacity as issuer
of Letters of Credit hereunder), and its successors in such capacity as provided
in Section 2.10(i).

 

“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the US Borrower at such time. The LC Exposure of
any US Lender in respect of any Letter of Credit shall be its US Funding
Revolving Commitment Percentage (determined on the date of issuance thereof, as
reduced or increased by any assignment effected in accordance with Section
12.04) of the LC Exposure in respect of such Letter of Credit, as reduced by any
reduction of such Letter of Credit or any reimbursed drawings thereunder.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.10.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

12



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or other title retention agreement relating to
such asset.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Loan Documents” means this Agreement, the Security Documents, the Notes, the
Parent Guarantee, the Parents’ Side Agreement and any amendment, waiver,
supplement or any other modification to any of the foregoing.

 

“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Tranche A Term
Loans or the Total Revolving Credit Exposure, as the case may be, outstanding
under such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Master Intercompany Agreement” means the Revised Master Intercompany Agreement,
dated as of May 31, 2005, between the US Borrower and International, as amended,
supplemented or otherwise modified from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the US Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of any Loan Document or
the rights and remedies of or benefits available to the Lenders under any Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements in an
aggregate principal amount exceeding (a) $10,000,000, in the case of the US
Borrower, and (b) $5,000,000, in the case of each Mexican Borrower. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of any Borrower in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Maturity Date” means the fifth anniversary of the Effective Date, which date is
July 1, 2010.

 

“Mexican”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are being made to a Mexican
Borrower.

 

 

13



--------------------------------------------------------------------------------

“Mexican Borrowers” has the meaning set forth in the Preamble to this Agreement.

 

“Mexican Change in Control” shall occur in the event that the Parent ceases to
own, directly or indirectly, more than 50% of the voting capital stock of any
Mexican Borrower.

 

“Mexican Commitment” means, with respect to each Mexican Lender, the commitment
of such Lender to make Mexican Revolving Loans hereunder, in an aggregate amount
not to exceed at any time outstanding the lesser of (i) the amount initially set
forth opposite such Lender’s name on Schedule 2.01 under the heading “Mexican
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Mexican Commitment, as applicable, and (ii) the US
Commitment of such Mexican Lender, as either such commitment may be (a) reduced
from time to time pursuant to Section 4.03 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
12.04. The original aggregate principal amount of the Mexican Commitments is
$100,000,000.

 

“Mexican Commitment Percentage” means, as to any Mexican Lender at any time, the
percentage which such Lender’s Mexican Commitment then constitutes of the
aggregate Mexican Commitments of all Mexican Lenders (or, if the Mexican
Commitments have terminated or expired, the percentage shall be determined based
upon the Mexican Commitments most recently in effect, giving effect to any
assignments).

 

“Mexican Lender” means each Lender having an amount greater than zero set forth
opposite such Lender’s name in Schedule 2.01 under the heading “Mexican
Commitment” and any other Person that shall have become a party hereto pursuant
to an Assignment and Acceptance with respect to a Mexican Commitment. Any US
Lender may cause a branch or affiliate of such US Lender to make available its
Mexican Commitment and to make the Mexican Loans thereunder, and the term
“Mexican Lender” shall include such branch or affiliate in such capacity where
the context permits.

 

“Mexican Obligations” means the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Mexican
Revolving Loans and interest accruing after the filing of any petition in
bankruptcy (“concurso mercantil” or “quiebra”), or the commencement of any
insolvency, reorganization or like proceeding, relating to any Mexican Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Mexican Revolving Loans and all other obligations and
liabilities of the Mexican Borrowers to the Administrative Agent and the
Lenders, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement and any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all reasonable fees and disbursements of counsel to the
Administrative Agent and the Lenders that are required to be paid by the Mexican
Borrowers pursuant to the terms of this Agreement) or otherwise.

 

“Mexico” means the United Mexican States.

 

14



--------------------------------------------------------------------------------

“Minimum Ratings” means the Index Debt of the US Borrower shall be rated at
least BB+ by S&P and Ba1 by Moody’s, in each case with a stable or better
outlook; provided that if either (or both) of S&P or Moody’s shall not have in
effect a rating for the Index Debt of the US Borrower and either (or both) of
S&P or Moody’s has in effect such a rating for the Index Debt of the Parent, the
rating of the Index Debt of the Parent shall be used as if it were the rating of
the US Borrower for purposes of this definition.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

 

“NFC Receivables Purchase Agreement” means the Receivables Purchase Agreement
between the US Borrower and TRIP, dated as of October 16, 2000, as such
agreement may be amended or supplemented from time to time.

 

“NFRRC” means Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors.

 

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors.

 

“Non-Excluded Taxes” has the meaning set forth in Section 4.12(a).

 

“Non-Mexican Lender” means each US Lender which is not a Mexican Lender.

 

“Note” has the meaning set forth in Section 4.04.

 

“Other Lender” has the meaning set forth in Section 12.18.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent” means Navistar International Corporation, a Delaware corporation.

 

15



--------------------------------------------------------------------------------

“Parent Guarantee” means the Amended and Restated Parent Guarantee,
substantially in the form of Exhibit G, as amended, supplemented, or otherwise
modified from time to time.

 

“Parents’ Side Agreement” means the Amended and Restated Parents’ Side
Agreement, substantially in the form of Exhibit C, dated as of the date hereof,
by the Parent and International for the benefit of the Lenders, as amended,
supplemented or otherwise modified from time to time.

 

“Past Due Serviced Retail Notes” at the end of any month means the aggregate
Unpaid Balances at the end of such month of all Serviced Retail Notes with
respect to which any amount payable is more than 60 days past due at the end of
such month.

 

“Past Due Serviced Wholesale Notes” at the end of any month means the aggregate
Unpaid Balances at the end of such month of all Serviced Wholesale Notes (or
installments thereof) which are more than one month past due at the end of such
month.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments or governmental charges that are
not yet due or are being contested in compliance with Section 7.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 7.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, health insurance and other
social security laws or regulations and withholding taxes;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the relevant Borrower or any of its Subsidiaries;

 

(f) Liens arising from judgments, decrees or attachments that do not constitute
an Event of Default hereunder;

 

16



--------------------------------------------------------------------------------

(g) Liens arising from precautionary Uniform Commercial Code financing
statements filed in connection with operating leases of the US Borrower or its
Subsidiaries;

 

(h) any interest or title of a licensor, lessor or sublessor under any license,
lease or sublease entered into by any Borrower in the ordinary course of
business and covering only the assets so licensed, leased or subleased; and

 

(i) Liens arising in connection with any Qualified Securitization Transaction;

 

provided that, with respect to clauses (a) through (h) above, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Investments” means:

 

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than
twenty-four months from the date of acquisition;

 

(b) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any commercial bank incorporated under the laws of the United
States of America, any state thereof or the District of Columbia having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

 

(c) repurchase obligations or securities lending arrangements for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause (b)
above;

 

(d) commercial paper having a rating of at least “A-2” from S&P or “P-2” from
Moody’s and in each case maturing within 270 days after the date of acquisition
or asset-backed securities having a rating of at least “A” from S&P or “A2” from
Moody’s and in each case maturing within thirty-six months after the date of
acquisition;

 

(e) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof or the District of Columbia, provided that
such commercial bank has, at the time of the Investment therein, (1) capital,
surplus and undivided profits (as of the date of such institution’s most
recently published financial statements) in excess of $100,000,000 and (2) the
long-term unsecured debt obligations (other than such obligations rated on the
basis of the credit of a Person other than such institution) of such
institution, at the time of the Investment therein, are rated at least “A” from
S&P or “A2” from Moody’s;

 

(f) obligations (including, but not limited to demand or time deposits, bankers’
acceptances and certificates of deposit) issued or guaranteed by a depository
institution or trust company incorporated under the laws of the United States of
America, any state thereof or the District of Columbia, provided that (A) such
instrument has a final maturity not more than

 

17



--------------------------------------------------------------------------------

one year from the date of purchase thereof and (B) such depository institution
or trust company has at the time of the Investment therein or contractual
commitment providing for such Investment, (x) capital, surplus and undivided
profits (as of the date of such institution’s most recently published financial
statements) in excess of $100,000,000 and (y) the long-term unsecured debt
obligations (other than such obligations rated on the basis of the credit of a
Person other than such institution) of such institution, at the time of the
Investment therein or contractual commitment providing for such Investment, are
rated at least “A” from S&P or “A2” from Moody’s; and

 

(g) money market funds at least 95% of the assets of which constitute Permitted
Investments of the kinds described in clauses (a) through (e) of this
definition.

 

Notwithstanding the foregoing, Investments which would otherwise constitute
Permitted Investments of the kinds described in clauses (a), (b), (c) and (d)
that are permitted to have maturities in excess of twelve months shall only be
deemed to be Permitted Investments under this definition if and only if the
total weighted average maturity of all Permitted Investments of the kinds
described in clauses (a), (b), (c) and (d) does not exceed twelve months on an
aggregate basis.

 

“Permitted Receivables Document” means any document to which the US Borrower or
any Subsidiary of the US Borrower is a party that relates to a sale or transfer
by the US Borrower or such Subsidiary of Receivables, undivided interests
therein or rights to receive income therefrom.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the US Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Liquidation” means, with respect to the Parent, a plan (including by
operation of law) that provides for, contemplates or the effectuation of which
is preceded or accompanied by (whether or not substantially contemporaneously)
(i) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of the Parent and (ii) the distribution of all or substantially
all of the proceeds of such sale, lease, conveyance or other disposition and all
or substantially all of the remaining assets of the Parent to holders of capital
stock of the Parent.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that have been or may be entered into by the US Borrower or any of
its Subsidiaries in connection with or reasonably related to a transaction or
series of transactions in which the US

 

18



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(i) a Securitization Subsidiary or (ii) any other Person, or may grant a
security interest in, any Receivables or interests therein secured by the goods
or services financed thereby (whether such Receivables are then existing or
arising in the future) of the US Borrower or any of its Subsidiaries, and any
assets related thereto including, without limitation, all security interests in
goods or services financed thereby, the proceeds of such Receivables, and other
assets which are customarily sold or in respect of which security interests are
customarily granted in connection with securitization transactions involving
such assets.

 

“Receivables” means, as the context may require, either (a) all assets of the
types classified under the heading “Finance Receivables” on the statement of
consolidated financial condition of the US Borrower and its consolidated
Subsidiaries as of October 31, 2004 and the related statements of consolidated
income and retained earnings and consolidated cash flow for the fiscal year then
ended, together with the notes thereto, included in the 2004 Annual Report and
reported on by Deloitte & Touche or (b) the aggregate Unpaid Balances thereof or
(c) equipment on operating leases.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the US Borrower or its Subsidiaries that yields gross proceeds to the US
Borrower or its Subsidiaries in excess of $10,000,000.

 

“Redeemable Preferred Stock” means preferred stock of the US Borrower which is
required, or at the option of the holder may be required, to be redeemed or
repurchased at any time.

 

“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
the Issuing Lender for amounts drawn under Letters of Credit.

 

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the US Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Tranche
A Term Loans pursuant to Section 4.06(a) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the US Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the US
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in the business of the US
Borrower and its Subsidiaries.

 

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the business of the US Borrower and its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring six months after such Reinvestment Event
and (b) the date on which the US Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in business of the US
Borrower and its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

 

“Register” has the meaning set forth in Section 12.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Requested Mexican Loans” has the meaning set forth in Section 2.07.

 

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Effective Date, the US Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate unpaid principal amount of the Tranche A Term Loans
then outstanding and (ii) the aggregate US Revolving Commitments then in effect;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article IX, and for all purposes after the Loans become due and
payable pursuant to Article IX or the Commitments expire or terminate, “Required
Lenders” means Lenders having Tranche A Term Loans, Revolving Credit Exposures
and outstanding Competitive Loans representing more than 50% of the aggregate
amount of the Tranche A Term Loans, the aggregate Revolving Credit Exposures and
outstanding Competitive Loans of all Lenders.

 

“Responsible Officer” means, (1) with respect to the US Borrower, the chief
executive officer, president, vice president and treasurer, vice president and
controller, and general counsel of such Borrower, but in any event, with respect
to financial matters, the vice president and treasurer or the vice president and
controller of such Borrower and (2) with respect to each Mexican Borrower, the
treasurer, financial director and managing director of such Borrower, but in any
event, with respect to financial matters, the treasurer or the financial
director of such Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Borrower or any Subsidiary (except dividends payable solely in
shares of its capital stock), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of such Borrower or any option, warrant or
other right to acquire any such shares of capital stock of such Borrower.

 

“Retail Accounts” means, as the context may require, (a) all assets of the types
classified under the heading “Accounts” in the statement of consolidated
financial condition of the US Borrower and its consolidated Subsidiaries as of
October 31, 2004 and the related statements of consolidated income and retained
earnings and consolidated cash flow for the fiscal year then ended, together
with the notes thereto, included in the 2004 Annual Report and reported on by
Deloitte & Touche (other than with respect to which the obligor is (i) a dealer
in

 

20



--------------------------------------------------------------------------------

or distributor of products manufactured, assembled or sold by International or
any subsidiary of International or (ii) a manufacturer which incorporates, in
its products, products manufactured assembled or sold by International or any
subsidiary of International) or (b) the aggregate Unpaid Balances thereof.

 

“Retail Notes” means, as the context may require, either (a) all assets of the
types classified under the heading “Retail notes and finance leases” in the
statement of consolidated financial condition of the US Borrower and its
consolidated Subsidiaries as of October 31, 2004 and the related statements of
consolidated income and retained earnings and consolidated cash flow for the
fiscal year then ended, together with the notes thereto, included in the 2004
Annual Report and reported on by Deloitte & Touche or (b) the aggregate Unpaid
Balances thereof or (c) investment in equipment on operating leases.

 

“Revolving Commitments” means, collectively, the US Revolving Commitments and
the Mexican Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Credit Exposure Percentage” means, on any date with respect to any
Lender, the percentage which the Revolving Credit Exposure of such Lender
constitutes of the Revolving Credit Exposure of all Lenders.

 

“Revolving Loan” means a Loan made pursuant to Section 2.06 or Section 3.03.

 

“Revolving Retail Facility Documents” means the NFC Receivables Purchase
Agreement, the Revolving Retail Note Indenture and related documents.

 

“Revolving Retail Facility Trustee” means the trustee under the Revolving Retail
Note Indenture.

 

“Revolving Retail Note Indenture” means an Indenture between TRIP and the
Revolving Retail Facility Trustee, dated as of October 16, 2000, as such
agreement may be amended or supplemented from time to time.

 

“Revolving Retail Notes” means the medium term notes issued by TRIP pursuant to
the Revolving Retail Note Indenture.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“SAR” means the Mexican Sistema de Ahorro para el Retiro or Savings for
Retirement System.

 

“Securitization Subsidiary” means a wholly owned Subsidiary of the US Borrower
which engages in no activities other than those reasonably related to or in
connection with the entering into of securitization transactions and which is
designated by the Board of

 

21



--------------------------------------------------------------------------------

Directors of the US Borrower (as provided below) as a Securitization Subsidiary
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the US Borrower or any other Subsidiary
of the US Borrower other than pursuant to Standard Securitization Undertakings,
(ii) is recourse to or obligates the US Borrower or any other Subsidiary of the
US Borrower in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the US Borrower or any
other Subsidiary of the US Borrower, directly or indirectly, contingently or
otherwise, to any Lien or to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the US Borrower nor
any other Subsidiary of the US Borrower (i) provides any credit support (for the
avoidance of doubt, no Intercompany Loan Agreement shall be deemed to constitute
“credit support”) or (ii) has any contract, agreement, arrangement or
understanding other than on terms that are fair and reasonable and that are no
less favorable to the US Borrower or such Subsidiary than could be obtained from
an unrelated Person (other than Standard Securitization Undertakings and
intercompany notes relating to the sale of Receivables to such Securitization
Subsidiary) and (c) with which neither the US Borrower nor any Subsidiary of the
US Borrower has any obligation to maintain or preserve such Subsidiary’s
financial condition or to cause such Subsidiary to achieve certain levels of
operating results. Any such designation by the Board of Directors of the US
Borrower shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolutions of the Board of
Directors of the US Borrower giving effect to such designation.

 

“Security Agreement” means the Amended and Restated Security, Pledge & Trust
Agreement, substantially in the form of Exhibit H, to be dated the date hereof.

 

“Security Documents” means the collective reference to the Security Agreement,
the Blocked Account Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of the Borrowers under any Loan
Document.

 

“Serviced Retail Accounts” means, at any time, as the context may require, (a)
all outstanding Retail Accounts which the US Borrower or any Subsidiary of the
US Borrower owns at such time or which the US Borrower or any Subsidiary of the
US Borrower has theretofore sold and continues to have an economic interest in
(through a right to receive payment of deferred purchase price, an undivided
interest in a trust or otherwise) at such time or (b) the Unpaid Balances
thereof.

 

“Serviced Retail Notes” means, at any time, as the context may require, (a) all
outstanding Retail Notes which the US Borrower, NFRRC, TRIP or any other
Subsidiary of the US Borrower owns at such time or which the US Borrower, NFRRC,
TRIP or any other Subsidiary of the US Borrower has theretofore sold and
continues to have an economic interest in (through a right to receive payment of
deferred purchase price, an undivided interest in a trust or otherwise) at such
time or (b) the Unpaid Balances thereof.

 

“Serviced Retail Receivables” means Serviced Retail Notes and Serviced Retail
Accounts.

 

22



--------------------------------------------------------------------------------

“Serviced Wholesale Notes” means, at any time, as the context may require, (a)
all outstanding Wholesale Notes which the US Borrower, NFSC or any other
Subsidiary of the US Borrower owns at such time or which the US Borrower, NFSC
or any other Subsidiary of the US Borrower has theretofore sold and continues to
have an economic interest in (through ownership of a seller certificate, a right
to receive payment of deferred purchase price, an undivided interest in a trust
or otherwise) at such time or (b) the Unpaid Balances thereof.

 

“SPC” has the meaning set forth in Section 12.04(h).

 

“Standard Securitization Undertakings” means representations, warranties and
covenants (including those relating to servicing) entered into in the ordinary
course of business in connection with a Qualified Securitization Transaction.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Debt” means Indebtedness that (i) is unsecured and is subordinated
to the US Obligations, (ii) is not Guaranteed by the Parent, International or
any subsidiary of the Parent or International, (iii) does not mature or require
any scheduled payment of principal or any mandatory repayment or prepayment
(contingent or otherwise) prior to the date that is six months after the
Maturity Date, and (iv) contains other terms and conditions reasonably
acceptable to the Administrative Agent (it being understood that the terms of
such Indebtedness shall not include any financial covenants or a default based
solely on the occurrence of a Default or Event of Default).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

23



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of any Borrower.

 

“Supermajority Lenders” means, at any time, the holders of at least 66 2/3% of
(a) until the Effective Date, the US Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Tranche
A Term Loans then outstanding and (ii) the aggregate US Revolving Commitments
then in effect; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article IX, and for all purposes after the Loans become due
and payable pursuant to Article IX or the Commitments expire or terminate,
“Supermajority Lenders” means Lenders having Tranche A Term Loans, Revolving
Credit Exposures and outstanding Competitive Loans representing at least 66 2/3%
of the aggregate amount of the Tranche A Term Loans, the aggregate Revolving
Credit Exposures and outstanding Competitive Loans of all Lenders.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its US Funding Revolving Commitment
Percentage (determined on the date such Swingline Loan is made, as reduced or
increased by any assignment effected in accordance with Section 12.04) of the
principal amount of such Swingline Loan.

 

“Swingline Fixed Rate Loan” has the meaning set forth in Section 2.09(b).

 

“Swingline Interest Period” has the meaning set forth in Section 2.09(b).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.09.

 

“Tax Allocation Agreement” means the Tax Allocation Agreement, effective October
1, 1981, between and among International and certain of its subsidiaries, as
amended, supplemented or otherwise modified from time to time.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

24



--------------------------------------------------------------------------------

“(Three-Month Total)” means, when used with respect to any type of Receivables
(or portions thereof) at the end of any month, the sum of the aggregate Unpaid
Balances of such type of Receivables (or portions thereof) at the end of such
month and at the end of each of the immediately preceding two months.

 

“Total Revolving Commitments” means at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Credit Exposure” means at any time, the aggregate amount of the
Revolving Credit Exposure of the Lenders outstanding at such time.

 

“Tranche A Term Commitment” means, as to any US Lender, the obligation of such
US Lender, if any, to make a Tranche A Term Loan to the US Borrower in a
principal amount not to exceed the amount set forth under the heading “Tranche A
Term Commitment” opposite such Lender’s name on Schedule 2.01. The original
aggregate principal amount of the Tranche A Term Commitments is $400,000,000.

 

“Tranche A Term Lender” means each US Lender that has a Tranche A Term
Commitment or that holds a Tranche A Term Loan.

 

“Tranche A Term Loan” has the meaning set forth in Section 2.01.

 

“Tranche A Term Percentage” means, as to any Tranche A Term Lender, at any time,
the percentage which such Lender’s Tranche A Term Commitment then constitutes of
the aggregate Tranche A Term Commitments (or, at any time after the Effective
Date, the percentage which the aggregate principal amount of such Lender’s
Tranche A Term Loans then outstanding constitutes of the aggregate principal
amount of the Tranche A Term Loans then outstanding).

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder and the execution, delivery and
performance by the Parent of the Parent Guarantee and by the Parent and
International of the Parents’ Side Agreement.

 

“TRIP” means Truck Retail Instalment Paper Corp., a Delaware corporation, and
its successors.

 

“2004 Annual Report” means the US Borrower’s 2004 Annual Report on Form 10-K for
the fiscal year ended October 31, 2004, in the form delivered to the Lenders
prior to the date hereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Unpaid Balance” means at any time (a) with respect to any Serviced Retail Note,
the unpaid amount thereof at such time, including all finance income, whether or
not earned, and other amounts due or to become due thereunder, except interest
payments not already included in

 

25



--------------------------------------------------------------------------------

scheduled installments, late payment charges, delinquency charges, extension
fees and collection fees, (b) with respect to any Serviced Wholesale Note (or
installment thereof), the unpaid principal amount thereof at such time and (c)
with respect to any Serviced Retail Account, the net balance of such Account at
such time.

 

“Unrestricted Cash” means all cash and marketable securities of the US Borrower
and its Subsidiaries not classified as “Restricted Cash” in accordance with
GAAP.

 

“Upgrading” means the Index Debt of the US Borrower has been upgraded to the
Minimum Ratings.

 

“US”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are being made to the US Borrower.

 

“US Borrower” has the meaning set forth in the preamble to this Agreement.

 

“US Commitments” means, collectively, the Tranche A Term Commitments and the US
Revolving Commitments.

 

“US Funding Revolving Commitment Percentage” means, as at any date of
determination (after giving effect to the making, and application of proceeds,
of any Loans made on such date pursuant to Section 2.07), with respect to any US
Lender, that percentage which the Available US Revolving Commitment of such
Lender then constitutes of the aggregate Available US Revolving Commitments;
provided that each US Lender’s US Funding Revolving Commitment Percentage of any
US Revolving Loan or Swingline Loan the proceeds of which are applied to refund
any Swingline Loan or to pay reimbursement obligations in respect of any Letter
of Credit shall be equal to such US Lender’s US Funding Revolving Commitment
Percentage of such Swingline Loan or reimbursement obligations (determined on
the date on which such Swingline Loans were made or such Letter of Credit was
issued, as the case may be, but giving effect to any assignments).

 

“US Lenders” means each Lender having an amount greater than zero set forth
under the heading “US Revolving Commitment” or “Tranche A Term Commitment”
opposite its name on Schedule 2.01 and any other Person that shall have become a
party hereto pursuant to an Assignment and Acceptance with respect to a US
Commitment.

 

“US Obligations” means the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the US Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the US Borrower to the Administrative Agent or to any Lender (or,
in the case of Hedging Agreements, any affiliate of any Lender), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Hedging Agreement
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the US Borrower pursuant hereto) or otherwise.

 

26



--------------------------------------------------------------------------------

“US Revolving Commitment” means, with respect to each US Lender, the commitment
of such Lender to make US Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, in an aggregate amount not to
exceed at any time outstanding the amount initially set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Total Revolving Commitment” or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its US Revolving Commitment, as applicable, as such commitment may be
(a) reduced from time to time pursuant to Section 4.03 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04. The original aggregate principal amount of the US
Revolving Commitments is $800,000,000.

 

“US Revolving Commitment Percentage” means, as to any US Lender at any time, the
percentage which such Lender’s US Revolving Commitment then constitutes of the
aggregate US Revolving Commitments of all US Lenders (or, if the US Revolving
Commitments have terminated or expired, the percentage shall be determined based
upon the US Revolving Commitments most recently in effect, giving effect to any
assignments).

 

“Warehousing Collateral” means the collateral securing Warehousing Debt,
including, without limitation, any spread account or reserve required to be
established under the Revolving Retail Facility Documents or any other relevant
securitization documents.

 

“Warehousing Debt” means as of any date Indebtedness of (a) TRIP owing to
holders of the Revolving Retail Notes or (b) the US Borrower or any of its
Subsidiaries, in each case with respect to which (i) neither the US Borrower nor
any of its Subsidiaries (other than TRIP, in the case of clause (a), or the US
Borrower or such Subsidiary, in the case of clause (b)) has any liability,
absolute or contingent, direct or indirect, provided that, for purposes of the
foregoing, neither the US Borrower nor any of its Subsidiaries shall be deemed
to have any liability with respect to any such Indebtedness solely as a result
of any Customary Securitization Undertaking of the US Borrower or such
Subsidiary, as the case may be, and (ii) recourse for payment thereof is
expressly limited to the Warehousing Collateral.

 

“Wholesale Notes” means, as the context may require, (a) all assets of the types
classified under the heading “Wholesale notes” in the statement of consolidated
financial condition of the US Borrower and its consolidated Subsidiaries as of
October 31, 2004 and the related statements of consolidated income and retained
earnings and consolidated cash flow for the fiscal year then ended, together
with the notes thereto, included in the 2004 Annual Report and reported on by
Deloitte & Touche or (b) the aggregate Unpaid Balances thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement and any other Loan Document, Loans may be classified and referred to
by Class

 

27



--------------------------------------------------------------------------------

(e.g., a “Revolving Loan”), by Type (e.g., a “Eurodollar Loan”), by Borrower
(e.g., a “Mexican Loan”), by Class and Type (e.g., a “Eurodollar Revolving
Loan”), by Class and Borrower (e.g., a “Mexican Revolving Loan”), by Borrower
and Type (e.g., a “Mexican Eurodollar Loan”) or by Class, Type and Borrower
(e.g., a “Mexican Eurodollar Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) by Type (e.g., a
“Eurodollar Borrowing”), by Borrower (e.g., a “Mexican Borrowing”), by Class and
Type (e.g., a “Eurodollar Revolving Borrowing”), by Class and Borrower (e.g., a
“Mexican Revolving Loan”), by Borrower and Type (e.g., a “Mexican Eurodollar
Loan”) or by Class, Type and Borrower (e.g., a “Mexican Eurodollar Revolving
Loan”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the US
Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the US
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP, or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.05. Interpretation. References in this Agreement to the term “sale”
with respect to any transfer of Receivables, rights to receive income therefrom
or undivided interests therein are deemed to include any transfer which purports
to be a sale on the face of the agreement governing such transfer, without
regard to whether such transfer would constitute a “true sale” under applicable
legal principles. The terms “sell” and “sold”, as used as described in the
foregoing sentence, shall have correlative meanings.

 

28



--------------------------------------------------------------------------------

ARTICLE II

 

THE US CREDIT FACILITIES

 

SECTION 2.01. Tranche A Term Commitment. Subject to the terms and conditions
hereof, each Tranche A Term Lender severally agrees to make a term loan (a
“Tranche A Term Loan”) to the US Borrower on the Effective Date in an amount not
to exceed the amount of the Tranche A Term Commitment of such Lender. The
Tranche A Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the US Borrower and notified to the Administrative Agent in
accordance with Section 2.02 and Section 4.02(b).

 

SECTION 2.02. Procedure for Tranche A Term Loan Borrowing. The US Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 11:00 A.M., New York City time, (a) three
Business Days prior to the anticipated Effective Date in the case of a
Eurodollar Borrowing or (b) on the anticipated Effective Date in the case of an
ABR Borrowing) requesting that the Tranche A Term Lenders make the Tranche A
Term Loans on the Effective Date. Upon receipt of such notice the Administrative
Agent shall promptly notify each Tranche A Term Lender thereof.

 

SECTION 2.03. Repayment of Tranche A Term Loans. The Tranche A Term Loan of each
Tranche A Term Lender shall mature in 19 consecutive quarterly installments,
commencing on October 31, 2005, and one installment on the Maturity Date, each
of which shall be in an amount equal to such Lender’s Tranche A Term Percentage
multiplied by the percentage of the aggregate amount of the Tranche A Term Loans
made on the Effective Date set forth below opposite such installment:

 

Installment

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

October 31, 2005

   0.25 %

January 31, 2006

   0.25 %

April 30, 2006

   0.25 %

July 31, 2006

   0.25 %

October 31, 2006

   0.25 %

January 31, 2007

   0.25 %

April 30, 2007

   0.25 %

July 31, 2007

   0.25 %

October 31, 2007

   0.25 %

January 31, 2008

   0.25 %

April 30, 2008

   0.25 %

July 31, 2008

   0.25 %

October 31, 2008

   0.25 %

January 31, 2009

   0.25 %

April 30, 2009

   0.25 %

July 31, 2009

   0.25 %

October 31, 2009

   0.25 %

January 31, 2010

   0.25 %

April 30, 2010

   0.25 %

Maturity Date

   95.25 %

 

29



--------------------------------------------------------------------------------

SECTION 2.04. US Revolving Commitments. Subject to the terms and conditions set
forth herein, each US Lender agrees to make US Revolving Loans to the US
Borrower from time to time during the Availability Period so long as after
giving effect thereto (a) the Available US Revolving Commitment of each US
Lender is greater than or equal to zero and (b) the sum of the aggregate
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of outstanding Competitive Loans does not exceed the aggregate US
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the US Borrower may borrow, prepay and reborrow US
Revolving Loans.

 

SECTION 2.05. US Revolving Loans and Borrowings. (a) Each US Revolving Loan
shall be made as part of a US Borrowing consisting of US Revolving Loans made by
the US Lenders ratably in accordance with their US Funding Revolving Commitment
Percentages. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.08. The failure of any US Lender to make any
US Revolving Loan required to be made by it shall not relieve any other US
Lender of its obligations hereunder; provided that the US Revolving Commitments
and Competitive Bids of the US Lenders are several and no US Lender shall be
responsible for any other US Lender’s failure to make US Revolving Loans as
required.

 

(b) Subject to Section 4.09, (i) each US Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the US Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the US Borrower may request
in accordance herewith. Unless otherwise agreed between the US Borrower and the
Swingline Lender as provided in Section 2.09(a), each Swingline Loan shall be an
ABR Loan. Each US Lender at its option may make any US Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the US Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) At the commencement of each Interest Period for any US Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each US
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that a US ABR Revolving Borrowing may be in an aggregate amount that is
equal to (i) the entire unused balance of the total US Revolving Commitments or
(ii) that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.10(e) or (iii) that is required to repay any US
Revolving Loans as contemplated by Section 2.07(a). Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. Each Swingline Loan shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000. US Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of ten US Eurodollar Revolving
Borrowings outstanding.

 

30



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, the US Borrower shall not
be entitled to request, or to elect to convert or continue, any US Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.06. Procedure for US Revolving Borrowings. To request a US Revolving
Borrowing, the US Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a US Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of a US ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed Borrowing; provided that any
such notice of a US ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.10(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (except in the circumstance
where increased costs will result or where it is illegal to make a US Eurodollar
Borrowing) and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the US Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.05:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the US Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 4.01.

 

If no election as to the Type of US Revolving Borrowing is specified, then the
requested US Revolving Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the US Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each US Lender of the details thereof and of the amount of such Lender’s Loan to
be made as part of the requested US Borrowing.

 

SECTION 2.07. Certain Borrowings of US Revolving Loans and Refunding of Loans.
(a) If on any date (a “Borrowing Date”) on which a Mexican Borrower has
requested the Mexican Lenders to make Mexican Revolving Loans (the “Requested
Mexican Loans”), (i) any Mexican Lender’s Mexican Commitment Percentage of the
Requested Mexican Loans exceeds the Available Mexican Commitment of such Mexican
Lender on such date (before giving effect to the making, and application of
proceeds, of any Loans required to be made pursuant to this Section 2.07 on such
date) and (ii) the amount of such excess is less than or equal to the

 

31



--------------------------------------------------------------------------------

aggregate Available US Revolving Commitments of all Non-Mexican Lenders (before
giving effect to the making, and application of proceeds, of any Loans pursuant
to this Section 2.07 on such date), each Non-Mexican Lender shall make a US
Revolving Loan to the US Borrower on such date, and the proceeds of such US
Revolving Loans shall be simultaneously applied to repay outstanding US
Revolving Loans of the Mexican Lenders, in amounts such that, after giving
effect to (A) such borrowings and repayments and (B) the making of the Requested
Mexican Loans, the Revolving Credit Exposure Percentage of each US Lender will
equal (as nearly as possible) its US Revolving Commitment Percentage. To effect
such borrowings and repayments, (1) not later than 12:00 Noon, New York City
time, on such requested Borrowing Date, the proceeds of such US Revolving Loans
shall be made available by each Non-Mexican Lender to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, in immediately available funds, and the Administrative Agent
shall apply the proceeds of such US Revolving Loans toward repayment of
outstanding US Revolving Loans of the Mexican Lenders and (2) concurrently with
the repayment of such Loans on such date, (x) the Mexican Lenders shall, in
accordance with the applicable provisions hereof, make the Requested Mexican
Loans in an aggregate amount equal to the amount so requested by the relevant
Mexican Borrower (but not in any event greater than the aggregate Available
Mexican Commitments after giving effect to the making of such repayment of US
Revolving Loans on such date) and (y) the US Borrower shall pay to the
Administrative Agent for the account of the Lenders whose US Revolving Loans are
repaid on such date pursuant to this Section 2.07 all interest accrued on the
amounts repaid to the date of repayment, together with any amounts payable
pursuant to Section 4.11 in connection with such repayment.

 

(b) If any borrowing of US Revolving Loans is required pursuant to this Section
2.07, the US Borrower shall notify the Administrative Agent in the manner
provided for US Revolving Loans in Section 2.06, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to ABR
Loans set forth in Section 2.05(c) shall not be applicable to the extent that
such minimum borrowing amounts exceed the amounts of US Revolving Loans required
to be made pursuant to this Section 2.07.

 

SECTION 2.08. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the US
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans; provided that the sum
of the aggregate Revolving Credit Exposures of all the Lenders plus the
aggregate principal amount of outstanding Competitive Loans at any time shall
not exceed the aggregate US Revolving Commitments. To request Competitive Bids,
the US Borrower shall notify the Administrative Agent of such request by
telephone, in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that the US Borrower may submit up to (but not more than) five Competitive Bid
Requests on the same day, but a Competitive Bid Request shall not be made within
five Business Days after the date of any previous Competitive Bid Request,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in a form approved by the Administrative Agent and

 

32



--------------------------------------------------------------------------------

signed by the US Borrower. Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.05:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;

 

(v) the maturity date of such Borrowing, which shall be no later than the
Maturity Date; and

 

(vi) the location and number of the US Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 4.01.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the US Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the US Borrower) of the Competitive Loan or Loans that
the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which
the Lender is prepared to make such Loan or Loans (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

(c) The Administrative Agent shall promptly notify the US Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

(d) Subject only to the provisions of this paragraph, the US Borrower may accept
or reject any Competitive Bid. The US Borrower shall notify the Administrative
Agent by telephone, confirmed by telecopy in a form approved by the
Administrative Agent, whether

 

33



--------------------------------------------------------------------------------

and to what extent it has decided to accept or reject each Competitive Bid, in
the case of a Eurodollar Competitive Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 11:00 a.m.,
New York City time, on the proposed date of the Competitive Borrowing; provided
that (i) the failure of the US Borrower to give such notice shall be deemed to
be a rejection of each Competitive Bid, (ii) the US Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the US Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the US Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the US Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the US Borrower. A notice
given by the US Borrower pursuant to this paragraph shall be irrevocable.

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the US
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.09. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the US Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding not to exceed $50,000,000, so long as after
giving effect thereto (i) the Available US Revolving Commitment of each US
Lender is greater than or equal to zero and (ii) the sum of the aggregate
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of outstanding Competitive Loans does not exceed the aggregate US
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
US Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the US Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed by

 

34



--------------------------------------------------------------------------------

telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. Each Swingline Loan shall be an ABR Loan; provided, that the US
Borrower and the Swingline Lender may agree that the Swingline Loan shall bear
interest at a fixed rate for a fixed interest period (any such Swingline Loan, a
“Swingline Fixed Rate Loan”; and any such fixed interest period, a “Swingline
Interest Period”). The Swingline Lender shall make each Swingline Loan available
to the US Borrower by means of a credit to the general deposit account of the US
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.09(e),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time on any Business Day, require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding; provided, that unless a Default has occurred
and is continuing, the Swingline Lender shall not make such a request in respect
of any Swingline Fixed Rate Loan until the end of the Swingline Interest Period
applicable thereto. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s US Funding Revolving Commitment Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s US Funding
Revolving Commitment Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the US Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 4.01 with respect to Loans made
by such Lender (and Section 4.01 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the US Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
US Borrower (or other party on behalf of the US Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the US Borrower of any default in
the payment thereof.

 

SECTION 2.10. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the US Borrower may request the issuance of Letters
of Credit for its

 

35



--------------------------------------------------------------------------------

own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the US Borrower to, or entered into
by the US Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the US Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the US Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the US
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $75,000,000, (ii) the Available US Revolving Commitment of each US Lender
is greater than or equal to zero and (iii) the sum of the aggregate Revolving
Credit Exposures of all the Lenders plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the aggregate US Revolving
Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each US Lender, and each US Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such US Lender’s US Funding
Revolving Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each US Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s US
Funding Revolving Commitment Percentage of each LC Disbursement made in respect
of a Letter of Credit by the Issuing Bank and not reimbursed by the US Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the US Borrower for any reason.
Each US Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any

 

36



--------------------------------------------------------------------------------

amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the US Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the US Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the US Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the US Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the US
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the US Borrower receives such notice, if such notice is
not received prior to such time on the day of receipt; provided that the US
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.06 or Section 2.09 that such payment be financed
with a US ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the US Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting US ABR Revolving Borrowing or
Swingline Loan. If the US Borrower fails to make such payment when due, the
Administrative Agent shall notify each US Lender of the applicable LC
Disbursement, the payment then due from the US Borrower in respect thereof and
such US Lender’s US Funding Revolving Commitment Percentage thereof. Promptly
following receipt of such notice, each US Lender shall pay to the Administrative
Agent its US Funding Revolving Commitment Percentage of the payment then due
from the US Borrower, in the same manner as provided in Section 4.01 with
respect to Loans made by such Lender (and Section 4.01 shall apply, mutatis
mutandis, to the payment obligations of the US Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the US Lenders. Promptly following receipt by the Administrative Agent of any
payment from the US Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
US Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such US Lenders and the Issuing Bank as their interests
may appear. Any payment made by a US Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of US
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the US Borrower of its obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. The US Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to or departure from all or any
of the provisions of any Letter of Credit or this Agreement;

 

37



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense or other right that the US
Borrower, any other party guaranteeing, or otherwise obligated with, the US
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, so long as such draft or other document appears on its face to comply
with the terms of such Letter of Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders or the Administrative Agent or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
US Borrower’s obligations hereunder, so long as such act or omission to act or
delay has not resulted from the gross negligence or willful misconduct of the
Issuing Bank, the Lenders or the Administrative Agent.

 

Neither the Administrative Agent, the US Lenders nor the Issuing Bank, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the US Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the US Borrower to the extent permitted by
applicable law) suffered by the US Borrower that are caused by the Issuing
Bank’s failure to exercise the agreed standard of care (as set forth below) in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that
the Issuing Bank shall have exercised the agreed standard of care in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank.
Without limiting the generality of the foregoing, it is understood that the
Issuing Bank may accept documents that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit; provided
that the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit.

 

38



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the US Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the US Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then, unless the US Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the US Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to US ABR
Revolving Loans; provided that, if the US Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
4.08(e) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any US Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the US Borrower, the Administrative Agent and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the US Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 4.07(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement and
any other Loan Document with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and any other Loan Document with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the US Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (i) or (j) of Article IX. Such deposit shall be
held by

 

39



--------------------------------------------------------------------------------

the Administrative Agent as collateral for the payment and performance of the
obligations of the US Borrower under this Agreement and any other Loan Document.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account, and the US Borrower hereby
grants to the Administrative Agent, for the ratable benefit of the Lenders, a
security interest in such cash collateral account and all cash and other
investment property from time to time credited thereto, and all proceeds
thereof. Other than any interest earned on the investment of such deposit, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the US Borrower’s risk and expense, such deposit
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements in
respect of Letters of Credit for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the US Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of US
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the US Borrower under this
Agreement and any other Loan Document. If the US Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the US Borrower within two Business Days after all Events of Default
have been cured or waived.

 

ARTICLE III

 

THE MEXICAN CREDIT FACILITY

 

SECTION 3.01. Commitments. Subject to the terms and conditions set forth herein,
each Mexican Lender agrees to make Mexican Revolving Loans to the Mexican
Borrowers from time to time during the Availability Period so long as after
giving effect thereto (a) the aggregate principal amount of outstanding Mexican
Revolving Loans does not exceed $100,000,000, (b) the Available Mexican
Commitment of each Mexican Lender is greater than or equal to zero and (c) the
sum of the aggregate Revolving Credit Exposures of all the Lenders plus the
aggregate principal amount of outstanding Competitive Loans does not exceed the
aggregate US Revolving Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Mexican Borrowers may borrow,
prepay and reborrow Mexican Revolving Loans.

 

SECTION 3.02. Loans and Borrowings. (a) Each Mexican Revolving Loan shall be
made as part of a Mexican Borrowing consisting of Mexican Revolving Loans made
by the Mexican Lenders ratably in accordance with their respective Mexican
Commitments. The failure of any Mexican Lender to make any Mexican Revolving
Loan required to be made by it shall not relieve any other Mexican Lender of its
obligations hereunder; provided that the Mexican Commitments of the Mexican
Lenders are several and no Mexican Lender shall be responsible for any other
Mexican Lender’s failure to make Mexican Revolving Loans as required.

 

40



--------------------------------------------------------------------------------

(b) Subject to Section 4.09, each Mexican Revolving Borrowing shall be comprised
entirely of Eurodollar Loans. Each Mexican Lender at its option may make any
Mexican Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the relevant Mexican Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Mexican Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. There shall not at
any time be more than a total of ten Mexican Eurodollar Revolving Borrowings
outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Mexican Borrowers
shall not be entitled to request, or to elect to continue, any Mexican Borrowing
having an Interest Period ending after the Maturity Date.

 

SECTION 3.03. Requests for Mexican Revolving Borrowings. To request a Mexican
Revolving Borrowing, the relevant Mexican Borrower shall notify the
Administrative Agent of such request by telephone, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable (except
in the circumstance where increased costs will result or where it is illegal to
make a Mexican Revolving Borrowing) and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the relevant
Mexican Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 3.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(iv) the location and number of the relevant Mexican Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
4.01.

 

If no Interest Period is specified, then the relevant Mexican Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Mexican Lender of the details thereof and
of the amount of such Mexican Lender’s Loan to be made as part of the requested
Borrowing.

 

41



--------------------------------------------------------------------------------

ARTICLE IV

 

TERMS APPLICABLE TO US CREDIT FACILITIES AND MEXICAN CREDIT FACILITY

 

SECTION 4.01. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.09. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained with the Administrative Agent in New
York City and designated by such Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.10(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing or other funding that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing or such other funding, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the Federal
Funds Effective Rate or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 4.02. Interest Elections. (a) Each US Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the US Borrower may elect to convert any of its
Borrowings to a different Type or to continue any of such Borrowings and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Except as provided in Section 4.09, all Mexican
Revolving Loans shall be Eurodollar Loans, and the relevant Mexican Borrower may
elect Interest Periods in respect thereof as provided in this Section. Each
Borrower may elect different options with respect to different portions of its
respective affected Borrowings, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Borrowings, which may not be converted or continued.

 

42



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.02 or Section 2.06 if the US
Borrower, or Section 3.03 if a Mexican Borrower, as the case may be, were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable (except in the circumstance where increased costs
will result or where it is illegal to make the proposed conversion or
continuance) and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02, Section 2.06 and Section
3.03:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) in the case of US Borrowings, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the US Borrower fails to deliver a timely Interest Election Request with
respect to a US Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. If any Mexican Borrower fails to deliver a timely Interest Election
Request with respect to a Mexican Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Revolving Borrowing with an Interest Period
of one month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the

 

43



--------------------------------------------------------------------------------

Borrowers, then, so long as an Event of Default is continuing (i) no outstanding
US Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each US Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 4.03. Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.

 

(b) (i) The US Borrower may at any time terminate, or from time to time reduce,
the US Revolving Commitments; provided that (i) each reduction of the US
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the US Borrower shall not
terminate or reduce the US Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 4.05, the
Available US Revolving Commitment or Available Mexican Commitment of any Lender
would be less than zero.

 

(ii) The US Borrower may at any time terminate, or from time to time reduce, the
Mexican Commitments; provided that (i) each reduction of the Mexican Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the US Borrower shall not terminate or reduce the
Mexican Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 4.05, the Available Mexican Commitment of any
Mexican Lender would be less than zero.

 

(c) The US Borrower shall notify the Administrative Agent of any election to
terminate or reduce the US Revolving Commitments or the Mexican Commitments, as
the case may be, under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the US Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the US Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the US Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the US Revolving Commitments or the
Mexican Commitments, as the case may be, shall be permanent.

 

SECTION 4.04. Repayment of Loans; Evidence of Debt. (a) The US Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each US Lender, the Tranche A Term Loans in accordance with Section 2.03,
(ii) to the Administrative Agent for the account of each US Lender, the then
unpaid principal amount of each US Revolving Loan on the Maturity Date, (iii) to
the Administrative Agent for the account of each US Lender, the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan, (iv) to the Swingline Lender, the then unpaid principal
amount of each Swingline Loan (other than any Swingline Fixed Rate Loan) on the
Maturity Date and (v) to the Swingline Lender, the then unpaid principal amount
of each Swingline Fixed Rate Loan on the last day of the Swingline Interest
Period applicable thereto. Each Mexican Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Mexican Lender the
then unpaid principal amount of each of its respective Mexican Revolving Loans
on the Maturity Date.

 

44



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Borrower, Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 12.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered Note, to such payee and its registered assigns).

 

SECTION 4.05. Optional Prepayments of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that the US Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof. Optional prepayments of
the Tranche A Term Loans may not be reborrowed.

 

(b) The US Borrower or a Mexican Borrower, as the case may be, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the US Revolving Commitments or Mexican Commitments as contemplated by

 

45



--------------------------------------------------------------------------------

Section 4.03, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 4.03. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Partial prepayments of Tranche
A Term Loans and Revolving Loans shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Partial prepayments of
Swingline Loans shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Prepayments shall be accompanied by accrued
interest to the extent required by Section 4.08 and any amounts payable under
Section 4.11 in connection with such prepayment.

 

SECTION 4.06. Mandatory Prepayments and Commitment Reductions. (a) If on any
date the US Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
three Business Days toward the prepayment of the Tranche A Term Loans as set
forth in Section 4.06(b); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Tranche A Term Loans as set forth in Section 4.06(b).

 

(b) Amounts to be applied in connection with prepayments made pursuant to
Section 4.06 shall be applied to the prepayment of the Tranche A Term Loans in
accordance with Section 4.13(a)(iii). The application of any prepayment pursuant
to Section 4.06 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans in a manner that minimizes amounts due under Section 4.11. Each prepayment
of the Loans under Section 4.06 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

 

SECTION 4.07. Fees. (a) The US Borrower agrees to pay to the Administrative
Agent a facility fee for the account of each US Lender, which shall accrue at
the Applicable Rate on the daily amount of the US Revolving Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its US Revolving Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its US Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the US Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the US Revolving Commitments terminate shall be payable
on demand. All facility fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b) The US Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender, a participation fee with respect to its participations
in Letters of Credit issued for the US Borrower’s account, which shall accrue at
a rate per annum equal to the Applicable Rate applicable to interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but

 

46



--------------------------------------------------------------------------------

excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure in respect of Letters of Credit
issued for the US Borrower’s account (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any such Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 Business Days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c) Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 4.08. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan other than a Swingline Fixed Rate Loan) shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to (i) in the case of a Eurodollar Revolving Loan or a
Eurodollar Tranche A Term Loan, the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate, or (ii) in the case of a
Eurodollar Competitive Loan, the LIBO Rate for the Interest Period in effect for
such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan.

 

(c) Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
Fixed Rate applicable to such Loan.

 

(d) Each Swingline Fixed Rate Loan shall bear interest during the Swingline
Interest Period applicable thereto at the fixed rate agreed upon by the US
Borrower and the Swingline Lender pursuant to Section 2.09(b); provided that,
from and after the last day of such Swingline Interest Period (if such Swingline
Fixed Rate Loan is not repaid on such date), and from and after the date of any
notice by the Swingline Lender with respect to such Swingline

 

47



--------------------------------------------------------------------------------

Fixed Rate Loan pursuant to the proviso to the first sentence of Section
2.09(c), such Swingline Fixed Rate Loan shall constitute an ABR Loan bearing
interest in accordance with Section 4.08(a) or Section 4.08(e), as applicable.

 

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

 

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Revolving Commitments.

 

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 4.09. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Majority Facility Lenders in
respect of the relevant Facility (or, in the case of a Eurodollar Competitive
Loan, the Lender that is required to make such Loan) that the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the relevant Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to,

 

48



--------------------------------------------------------------------------------

or continuation of any Borrowing as, a Eurodollar Borrowing shall be revoked,
(ii) if any Borrowing Request requests a US Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing, (iii) any request for a Mexican Eurodollar
Borrowing shall be revoked and (iv) any request by the US Borrower for a
Eurodollar Competitive Borrowing shall be revoked; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the US Borrower for Eurodollar Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

SECTION 4.10. Increased Costs. (a) If any Change in Law shall:

 

(i) subject any Lender to any tax of any kind whatsoever (other than taxes to
which the Lender or is subject to as of the date hereof) with respect to this
Agreement or Eurodollar Loans or Fixed Rate Loans made by such Lender or any
Letter of Credit or participation therein, or change the basis of taxation of
payments to such Lender in respect thereto (except for Non-Excluded Taxes and
changes in the rate of tax on the overall net income of such Lender);

 

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(iii) impose on any Lender or the London interbank market any other condition;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the US Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the US
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph

 

49



--------------------------------------------------------------------------------

(a) or (b) of this Section shall be delivered to the US Borrower and shall be
conclusive absent manifest error. The US Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the US Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

SECTION 4.11. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto, or of a Swingline Fixed Rate Loan
other than on the last day of the Swingline Interest Period applicable thereto
(including, in each case, as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.06, Section 3.03 or Section 4.02(b) and is revoked in accordance with
Section 4.09(b) or is permitted to be revocable under Section 4.05(b) and is
revoked in accordance therewith), (d) the failure to borrow any Competitive Loan
after accepting the Competitive Bid to make such Loan, or (e) the assignment of
any Eurodollar Loan or Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 4.14, then, in any such event, the Borrower in respect of
such Loan shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. The relevant Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

50



--------------------------------------------------------------------------------

SECTION 4.12. Taxes. (a) Any and all payments made by each Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender (i)
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document or (ii) having a
representative office or a subsidiary in Mexico, provided that any such
representative office or subsidiary is not the lending office). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
or deducted from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all such Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement or any other Loan Document; provided,
however, that no such additional amounts shall be payable in respect of any
taxes imposed by reason of the Administrative Agent or any Lender’s failure to
comply with Section 4.12(c) or (d), in excess of the additional amounts that
would have been payable had the Administrative Agent or any Lender complied with
such Section. Whenever any such Non-Excluded Taxes or Other Taxes are payable by
any Borrower, thereafter such Borrower shall send to the Administrative Agent
for its own account or for the account of such Lender, as the case may be, the
original official report or return, or a certified copy thereof, received by
such Borrower showing payment thereof. If any Borrower fails to pay any such
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Borrower shall indemnify the Administrative
Agent and each Lender for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or such Lender as a result of any
such failure.

 

(b) In addition, the US Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) No Mexican Borrower shall be obligated to pay the Administrative Agent or
any Lender any amounts described in Section 4.12(a) in respect of Non-Excluded
Taxes or Other Taxes that would not have been imposed but for the failure of the
Administrative Agent or such Lender: (I) to use its reasonable commercial
efforts (consistent with legal and regulatory restrictions) to (i) maintain its
registration with the Mexican Ministry of Finance and Public Credit as a foreign
financial institution or bank for purposes of and in conformity with Article
195-I of the Mexican Income Tax Law, the rules thereunder and any administrative
regulations (resoluciones misceláneas) thereunder, (ii) maintain its status as a
resident (or its principal office

 

51



--------------------------------------------------------------------------------

to remain as a resident, if acting through an office or a branch thereof) for
tax purposes in a country with which Mexico has entered into a tax treaty for
the avoidance of double taxation and (iii) comply with the requirements provided
in such tax treaty to apply a reduced withholding tax rate on interest or (II)
following a reasonable request of the Mexican Borrowers upon 30 days’ written
notice (unless a lesser period is reasonable under the circumstances), to (x)
provide a letter specifying that such Lender is the effective beneficiary of
interest hereunder and under any Note held by such Lender as set forth in, and
for so long as it is requested under, the Mexican Income Tax Law or in the
applicable double taxation treaty to which Mexico is a party and which is in
effect or any equivalent administrative regulations (resoluciones misceláneas)
in effect thereafter while this Agreement shall remain in full force and effect
and (y) complete and file with the appropriate Governmental Authority, such
forms, certificates or documents (collectively, “Forms”) prescribed by law, rule
or regulation enacted or issued by Mexico, or required under the applicable
double taxation treaty to which Mexico is a party and which is in effect, that
are necessary to avoid or reduce such Non-Excluded Taxes or Other Taxes pursuant
to provisions of any law, rule or regulation enacted or issued by Mexico, or a
double taxation treaty to which Mexico is a party and which is in effect
(provided, that (A) such Lender or the Administrative Agent shall be under no
obligation to provide any information of any nature (including the information
specified above) to the Mexican Borrowers which such Lender or the
Administrative Agent deems, in such Lender’s or the Administrative Agent’s
judgment, to be confidential or the disclosure of which is not permitted by law,
(B) such Lender or the Administrative Agent is legally entitled to complete,
execute and deliver such Forms and (C) the completion, execution and delivery of
such Forms will not result, in the good faith, reasonable determination of such
Lender or the Administrative Agent, in the imposition on such Lender or the
Administrative Agent of (1) any additional material legal or regulatory burden
or (2) any additional material out-of-pocket costs or (3) any other material
adverse consequences). If the registration set forth in subparagraph (c)(I)(i)
above is canceled or not renewed upon expiration during the term of this
Agreement, or if any Lender or beneficial owner of a Note fails to provide the
Forms or the letter mentioned in subparagraph (c)(II)(x) above (other than as
excepted in the prior proviso), or any Lender (but not an office or branch
thereof through which such Lender may be acting) is no longer a resident for tax
purposes in a country with which Mexico has entered into a tax treaty for the
avoidance of double taxation or due to its own action no longer complies with
the requirements set forth in such tax treaty to apply a reduced Mexican
withholding tax on interest, the Mexican Borrowers may terminate the Mexican
Commitment of such Lender and prepay the then outstanding Loans of the affected
Lender, together with accrued interest thereon, additional amounts payable in
respect thereto and any other amounts payable hereunder.

 

(d) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the relevant Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. Unless prejudicial to such
Mexican Lender, each Mexican Lender agrees that it shall file an application for
renewal of its registration with the Ministry of Finance and Public Credit under
Article 195-I of the Mexican Income Tax Law, the rules thereunder and/or any
administrative regulations (resoluciones misceláneas) thereunder.

 

52



--------------------------------------------------------------------------------

(e) If any Lender receives a refund in respect of any Non-Excluded Taxes or
Other Taxes paid by any Borrower, (a “Tax Refund”), which in the sole judgment
of such Lender is allocable to such payment, it shall promptly pay such Tax
Refund to such Borrower net of all out-of-pocket expenses of such Lender
incurred in obtaining such Tax Refund; provided, however, that such Borrower
agrees to promptly return such Tax Refund to the applicable Lender if it
receives notice from the applicable Lender that such Lender is required to repay
such Tax Refund. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

 

SECTION 4.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
(i) Except as provided in Section 2.07, each Borrowing by the US Borrower from
the US Lenders hereunder shall be made pro rata according to the respective US
Funding Revolving Commitment Percentages or Tranche A Term Percentages, as the
case may be, of the US Lenders in effect on the date of such borrowing. Any
reduction of the US Revolving Commitments of the US Lenders shall be allocated
by the Administrative Agent among the US Lenders pro rata according to the US
Revolving Commitment Percentages of the US Lenders.

 

(ii) Except as provided in Section 2.07, each payment (other than any optional
prepayment) by the US Borrower on account of principal of or interest on the US
Revolving Loans or the Competitive Loans shall be allocated by the
Administrative Agent pro rata according to the respective principal amounts
thereof then due and owing to each US Lender. Each optional prepayment by the US
Borrower on account of principal of or interest on the US Revolving Loans shall
be allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts thereof.

 

(iii) Each payment (including each prepayment) by the US Borrower on account of
principal of and interest on the Tranche A Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Tranche A Term
Loans then held by the Tranche A Term Lenders. The amount of each principal
prepayment of the Tranche A Term Loans shall be applied to reduce the then
remaining installments of the Tranche A Term Loans in direct order of maturity.
Amounts prepaid on account of the Tranche A Term Loans may not be reborrowed.

 

(iv) Each borrowing of Mexican Revolving Loans by any Mexican Borrower from the
Mexican Lenders hereunder shall be made, and any reduction of the Mexican
Commitments shall be allocated by the Administrative Agent, pro rata according
to the Mexican Commitment Percentages of the Mexican Lenders.

 

(v) Each payment (including each prepayment) by any Mexican Borrower on account
of principal of and interest on Mexican Revolving Loans shall be allocated by
the Administrative Agent pro rata according to the respective principal amounts
of the Mexican Loans then due and owing by such Borrower to each Mexican Lender.

 

53



--------------------------------------------------------------------------------

(b) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 4.10, Section 4.11 or Section 4.12, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 4.10, Section 4.11, Section 4.12
and Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to a Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

54



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due from such Borrower to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the relevant Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.09(c), Section 2.10(d) or (e) or Section 4.01(b), then the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the relevant Borrower.

 

SECTION 4.14. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 4.10, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.12, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.10 or Section 4.12, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 4.10, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.12, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
or any other Loan Document (other than any outstanding Competitive Loans held by
it) to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank and
Swingline Lender), which consent or consents shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all

 

55



--------------------------------------------------------------------------------

other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 4.10 or payments required to be made
pursuant to Section 4.12, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

SECTION 5.01. Organization; Powers. Each Borrower and each of its respective
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such requirement shall be applicable) under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 5.02. Authorization; Enforceability. (a) The Transactions to be
consummated by each Borrower are within such Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. Each Loan Document has been duly executed and delivered by
each Borrower and constitutes a legal, valid and binding obligation of each
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b) Each of the Master Intercompany Agreement and the Tax Allocation Agreement
constitutes a legal, valid and binding obligation of the US Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 5.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) routine renewals of existing
licenses and permits of the US Borrower and its Subsidiaries in the ordinary
course of business and (iii) such filings as may be required under federal and
state securities laws for purposes of disclosure, (b) will not violate any
applicable law or regulation (including, without limitation, all laws, rules and
regulations promulgated by or relating to IMSS, INFONAVIT and SAR) or the
charter, by-laws or other organizational documents of any Borrower or any of its
Subsidiaries or any order of any Governmental

 

56



--------------------------------------------------------------------------------

Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Borrower or any of its Subsidiaries and (d) will not
result in the creation or imposition of any Lien on any asset of any Borrower or
any of its Subsidiaries other than the Liens created by the Security Documents.

 

SECTION 5.04. Financial Condition; No Material Adverse Change. (a) The statement
of consolidated financial condition of the US Borrower and its Subsidiaries as
at October 31, 2004 and the related statements of consolidated income and
retained earnings and consolidated cash flow for such fiscal year ended on such
date, reported on by Deloitte & Touche, copies of which have heretofore been
furnished to the Lenders, present fairly, in all material respects, the
consolidated financial condition of the US Borrower and its Subsidiaries as at
such date, and the consolidated results of its operations and cash flow for such
fiscal year then ended.

 

(b) The unaudited statement of consolidated financial condition of the US
Borrower and its Subsidiaries as at April 30, 2005 and the related unaudited
statements of consolidated income and retained earnings and consolidated cash
flow for the six-month period ended on such date, certified by a Responsible
Officer, copies of which have heretofore been furnished to the Lenders, present
fairly, in all material respects, the consolidated financial condition of the US
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and cash flow for the six-month period then ended (subject to
normal year-end audit adjustments and the absence of footnotes).

 

(c) All the financial statements referred to in clauses (a) and (b) of this
Section 5.04, including the related schedules and notes thereto, have been
prepared in accordance with GAAP, applied consistently throughout the periods
involved (except as approved by such accountants or Responsible Officer, as the
case may be, and as disclosed therein).

 

(d) The US Borrower and its Subsidiaries do not have, at the date hereof, any
material Guarantee obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives that are not reflected in the
financial statements referred to in this Section.

 

(e) Since October 31, 2004, there has been no material adverse change in the
business, assets, property or financial condition of the US Borrower and its
Subsidiaries, taken as a whole.

 

SECTION 5.05. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened against or affecting any Borrower or any
of its Subsidiaries (a) which could reasonably be expected to result in an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (b) that involve this Agreement,
the Loan Documents or the Transactions.

 

57



--------------------------------------------------------------------------------

SECTION 5.06. Compliance with Laws and Agreements. Each Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 5.07. Investment and Holding Company Status. None of the Borrowers is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

SECTION 5.08. Taxes. Each Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the relevant Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.10. Subsidiaries. As of the Effective Date, Schedule 5.10 sets forth
the name, jurisdiction of incorporation and capital stock ownership of each
Subsidiary owned by any Borrower.

 

SECTION 5.11. Ownership of Property; Liens. The US Borrower has title in fee
simple to, or a valid leasehold interest in, all of its real property, and good
title to, a valid leasehold interest in or other rights to use, all of its other
property (other than immaterial assets), and none of such property is subject to
any Lien except as permitted by Section 8.03.

 

SECTION 5.12. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used (a) to repay any amounts outstanding under the Existing
Credit Agreement and (b) for general corporate purposes.

 

SECTION 5.13. Foreign Exchange Regulations; Immunity; Enforcement. (a) Under the
laws of Mexico, with respect to the execution, delivery and performance of this
Agreement or any Note issued hereunder, each of the Mexican Borrowers and its
respective Subsidiaries is subject to private commercial law and to suit, and
neither it nor its properties have any immunity from the jurisdiction of any
court or any legal process that may be brought in the courts of Mexico (whether
through service of notice, attachment prior to notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise).

 

(b) It is not necessary, in order to ensure the legality, validity,
enforceability or admissibility into evidence in Mexico of this Agreement or any
Note issued hereunder, that

 

58



--------------------------------------------------------------------------------

any such document be filed, recorded or enrolled with any Governmental
Authority, or that this Agreement or any Note issued hereunder be stamped with
any stamp, registration or similar transaction tax, except that in order for
this Agreement or any Note issued hereunder to be admissible in evidence in
legal proceedings in a court in Mexico, such documents would have to be
translated into the Spanish language by a court-approved translator and would
have to be approved by such court after the defendant had been given an
opportunity to be heard with respect to the accuracy of the translation, and
proceedings would thereafter be based upon the translated documents.

 

SECTION 5.14. Disclosure. (a) Each Borrower has disclosed to the Lenders all
matters known to it that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

(b) None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 5.15. Title; No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Lenders pursuant to
Section 12.21 of this Agreement and the other Liens permitted to exist on the
Blocked Account by the terms of this Agreement, the US Borrower owns the Blocked
Account free and clear of any and all Liens or claims of others.

 

SECTION 5.16. Perfected First Priority Lien. The security interest granted
pursuant to Section 12.21 of this Agreement (a) upon execution of the Blocked
Account Agreement will constitute a valid perfected security interest in the
Blocked Account in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as collateral security for the US Obligations, enforceable against
all creditors of the US Borrower and (b) is prior to all other Liens on the
Blocked Account except for unrecorded Liens permitted by the Credit Agreement
which have priority over the Liens on the Blocked Account by operation of law.

 

59



--------------------------------------------------------------------------------

ARTICLE VI

 

CONDITIONS

 

SECTION 6.01. Effective Date. This Agreement shall become effective upon the
execution and delivery hereof by all parties hereto. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement, the Security Agreement
and the Blocked Account Agreement, as applicable, signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page) that such party has
signed a counterpart of this Agreement, the Security Agreement and the Blocked
Account Agreement, as applicable.

 

(b) The Administrative Agent shall have received an executed copy of the
Parents’ Side Agreement and the Parent Guarantee, duly executed and delivered by
the parties thereto, which shall be in full force and effect on the Effective
Date.

 

(c) The Administrative Agent shall have received a copy of the Master
Intercompany Agreement, as in effect on the Effective Date.

 

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kirkland & Ellis LLP, New York counsel for the Borrowers,
substantially in the form of Exhibit B-1, (ii) Kristin L. Moran, General Counsel
of the US Borrower, substantially in the form of Exhibit B-2 and (iii) Gamboa,
Aguilar y Loera, Mexican counsel for the Borrowers, substantially in the form of
Exhibit B-3, and, in each case, covering such matters relating to the Borrowers,
this Agreement or the Transactions as the Administrative Agent shall reasonably
request.

 

(e) The Administrative Agent shall have received a certificate of each Borrower,
dated the Effective Date, as to (i) the adoption of resolutions (or equivalent
corporate actions including, in the case of each Mexican Borrower, notarized
powers of attorney, certified by a notary public, evidencing authority to, among
other things, execute negotiable instruments), of the Board of Directors (or
other similar governing body) of each Borrower authorizing (A) the execution,
delivery and performance of this Agreement and (B) the borrowings contemplated
hereunder, (ii) the incumbency and true signature of the officers of each
Borrower executing this Agreement and any Notes issued hereunder and (iii) the
certificate of incorporation and by-laws, in the case of the US Borrower, and
the estatutos sociales (certified by a notary public), in the case of each
Mexican Borrower, which certificate shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel and executed by the
secretary or any assistant secretary or a legal representative of such Borrower.

 

60



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the US Borrower,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 6.02.

 

(g) The Lenders shall have received (i) audited consolidated financial
statements of the US Borrower for the fiscal year ended October 31, 2004 and
(ii) unaudited consolidated financial statements of the US Borrower for the
quarterly period ended April 30, 2005, and such financial statements shall not,
in the reasonable judgment of the Required Lenders, reflect any material adverse
change in the consolidated financial condition of the US Borrower, as reflected
in the financial statements or projections contained in the Confidential
Information Memorandum supplied to the Lenders, dated May, 2005.

 

(h) The Administrative Agent, the Lenders and the Joint Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

 

(i) The Administrative Agent shall have received evidence that the US Borrower
has agreed to act as agent for service of process in New York, New York on
behalf of each Mexican Borrower under this Agreement (together with a notarized
power of attorney to that effect).

 

(j) The Administrative Agent shall have received a Borrowing Request from the US
Borrower, requesting a US Revolving Borrowing and a Tranche A Term Borrowing to
be made on the Effective Date and in an amount, together with available cash of
the US Borrower, sufficient to repay all outstanding amounts due under the
Existing Credit Agreement.

 

(k) Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Borrowers and their respective
Subsidiaries and the Transactions shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Transactions.

 

(l) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the US jurisdictions where assets of the US
Borrower are located, and such search shall reveal no liens on any of the assets
of the US Borrower except for liens permitted by Section 8.03 or discharged on
or prior to the Effective Date pursuant to documentation reasonably satisfactory
to the Administrative Agent.

 

(m) Pledged Stock; Stock Powers; Pledged Notes. To the extent not previously
delivered, the Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Security Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

 

61



--------------------------------------------------------------------------------

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Agreement or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.03 which have priority), shall be in
proper form for filing, registration or recordation.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 6.02. Each Borrowing Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction (or waiver) of
the following conditions:

 

(a) The representations and warranties of the Borrowers, the Parent and
International set forth in this Agreement (except for, other than in the case of
the Loans made on the Effective Date, the representations and warranties set
forth in Section 5.04(e) and Section 5.14(a)) and any other Loan Document shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c) The Cash Balance of the US Borrower and its Subsidiaries as of such date
(after giving effect to such extension of credit, the application of proceeds of
such Borrowing and the use of cash on hand) shall not exceed $50,000,000. If the
Cash Balance exceeds $50,000,000, the US Borrower shall have caused all excess
amounts to be deposited into the Blocked Account to be held as security for the
US Obligations in accordance with the terms hereof and of the Blocked Account
Agreement.

 

(d) In the case of any Borrowing by a Mexican Borrower, the Parent Guarantee and
the Guarantee contained in Article XI shall be in full force and effect and
neither the Parent, nor the US Borrower nor any Affiliate thereof shall have
asserted that either such Guarantee is not in full force and effect.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
relevant Borrower on the date thereof as to the matters specified in this
Section 6.02.

 

SECTION 6.03. Concurrent Condition for Initial Borrowing. Immediately upon the
satisfaction (or waiver) of all conditions specified in Section 6.01 and Section
6.02, the US Borrower shall repay all outstanding amounts due under the Existing
Credit Agreement and shall deliver evidence to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, that the
Existing Credit Agreement shall have been terminated on the Effective Date and
all obligations thereunder satisfied in full.

 

62



--------------------------------------------------------------------------------

SECTION 6.04. Post-Closing Conditions. Notwithstanding anything to the contrary
set forth herein or in any other Loan Document, no later than 10 Business Days
after the Effective Date, the US Borrower will deliver to the Administrative
Agent (i) a stock certificate representing 999 shares of Class I stock of
Servicios Corporativos NFC, S.A. de C.V., together with an undated stock power
for such certificate executed in blank by a duly authorized officer of the US
Borrower, (ii) a stock certificate representing 28,512 shares of Class II stock
of Servicios Corporativos NFC, S.A. de C.V., together with an undated stock
power for such certificate executed in blank by a duly authorized officer of the
US Borrower, (iii) the Navistar Financial 2000-B Owner Trust Certificate, (iv)
the Navistar Financial 2004-B Owner Trust Certificate, (v) International Truck
Leasing Corp. Revolving Note and (vi) the legal opinion from the Parent’s
in-house counsel addressing matters reasonably requested by the Administrative
Agent.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

SECTION 7.01. Financial Statements and Other Information. Each of the Borrowers
and the Parent, as applicable, will furnish to the Administrative Agent, for
prompt distribution to each Lender:

 

(a) (i) within 90 days after the end of each fiscal year of each of the Parent
and the US Borrower, its Form 10-K for such fiscal year, which shall include its
audited consolidated statement of financial condition and related statements of
consolidated income and retained earnings and consolidated cash flow as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche or
other independent public accountants of recognized national standing (without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flow of the Parent
and its consolidated Subsidiaries and the US Borrower and its consolidated
Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP, consistently applied;

 

(ii) within 90 days after the end of each fiscal year of each Mexican Borrower,
its audited statement of financial condition and related statements of
consolidated income and retained earnings and consolidated cash flow as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche or
other independent public accountants of recognized national standing (without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flow of such Mexican
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, consistently applied;

 

63



--------------------------------------------------------------------------------

(b) (i) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of each of the Parent and the US Borrower, its Form 10-Q for
such fiscal quarter, which shall include its consolidated statement of financial
condition and related statements of consolidated income and retained earnings
and consolidated cash flow as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the statement of financial condition, as of the end of) the previous
fiscal year, all certified by one of its Responsible Officers as presenting
fairly in all material respects the financial condition and results of
operations and cash flow of the Parent and its consolidated Subsidiaries and the
US Borrower and its consolidated Subsidiaries, as the case may be, on a
consolidated basis in accordance with GAAP, consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(ii) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of each Mexican Borrower, its consolidated statement of
financial condition and related statements of consolidated income and retained
earnings and consolidated cash flow as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the statement of financial condition, as of the end of) the previous
fiscal year, all certified by one of its respective Responsible Officers as
presenting fairly in all material respects the financial condition and results
of operations and cash flow of such Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP, consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes;

 

(c) concurrently with the delivery of the financial statements under clause (a)
above, a certificate of Deloitte & Touche or other independent public
accountants of recognized national standing stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default pursuant to Section 8.01, except as specified in such certificate;

 

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Responsible Officer of the US Borrower,
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
8.01(a) and (b) and (iii) stating whether any change in GAAP, or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 5.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

 

64



--------------------------------------------------------------------------------

(f) (i) within 55 days after the end of the second fiscal quarter of each fiscal
year of the US Borrower, a report containing statistical and other information
in respect of all Serviced Wholesale Notes and Serviced Retail Receivables for
the period of two consecutive fiscal quarters then ended and (ii) within 100
days after the end of the fourth fiscal quarter of each fiscal year of the US
Borrower, a report containing statistical and other information in respect of
all Serviced Wholesale Notes and Serviced Retail Receivables for the period of
two consecutive fiscal quarters then ended and for the fiscal year then ended
and, in the case of the reports delivered pursuant to subclauses (i) and (ii) of
this clause (f), comparative information relating to the corresponding portion
or portions of the previous fiscal year, all substantially in the same form and
scope (except for the periods covered) as set forth on Exhibit D hereto.

 

SECTION 7.02. Notices of Material Events. The US Borrower (or each Mexican
Borrower, in the case of paragraph (b) below) will furnish to the Administrative
Agent, for prompt distribution to each Lender, prompt written notice of the
following:

 

(a) the occurrence of any Default;

 

(b) any changes in taxes, duties or other charges of Mexico or any political
subdivision or taxing authority thereof or any change in any laws of Mexico that
may affect the amount or timing of receipt of any payment due under this
Agreement or any Notes issued hereunder;

 

(c) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower, any
Subsidiary or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the relevant Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

SECTION 7.03. Existence; Conduct of Business. Each Borrower will, and will cause
each of its respective Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary to the conduct of its business; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 8.04.

 

65



--------------------------------------------------------------------------------

SECTION 7.04. Payment of Obligations. Each Borrower will, and will cause each of
its respective Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
relevant Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however, that nothing in this Section 7.04
shall impose an obligation on any Borrower to cause a Securitization Subsidiary
to repay any Indebtedness or to repay any Indebtedness of any Securitization
Subsidiary.

 

SECTION 7.05. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its respective Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and damage by casualty excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 7.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its respective Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its respective Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 7.07. Compliance with Laws and Material Contractual Obligations. Each
Borrower will, and will cause each of its respective Subsidiaries to, comply
with (a) all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including, without limitation, all laws, rules
and regulations relating to INFONAVIT and SAR) and (b) all material obligations
under any indenture, agreement or other instrument binding upon such Borrower or
any of its Subsidiaries, in each case except where (i) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect or (ii) the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

SECTION 7.08. Intercompany Agreements. (a) The US Borrower will (i) perform all
of its obligations under the Master Intercompany Agreement unless International
shall have failed to make any payment payable by it to the US Borrower under the
Master Intercompany Agreement or the Tax Allocation Agreement; (ii) enforce the
Master Intercompany Agreement against International in accordance with its
terms; (iii) not cancel or terminate, or permit the cancellation or termination
of, the Master Intercompany Agreement, or Article II, VI, VII or VIII (other
than paragraph C) thereof if such cancellation or termination is materially
adverse to the US Borrower, and (iv) not agree to any amendment, waiver or
modification of the Master Intercompany Agreement which is materially adverse to
the US Borrower; provided that the Master Intercompany agreement may be modified
to modify, amend

 

66



--------------------------------------------------------------------------------

or eliminate Section II.A of the Master Intercompany Agreement insofar as such
Section requires International to offer to sell to the US Borrower, or requires
the US Borrower to purchase, “Wholesale Contracts” (as such term is defined in
the Master Intercompany Agreement).

 

(b) The US Borrower will (i) enforce the Tax Allocation Agreement against
International in accordance with its terms, (ii) not agree to any amendment,
waiver or modification of the Tax Allocation Agreement which amends or modifies
the provisions of the Amendment to Tax Allocation Agreement and Acknowledgement
dated as of April 26, 1993 among the US Borrower, International and TRIP or is
in any manner adverse to the US Borrower or to the US Borrower and its
Subsidiaries taken as a whole.

 

(c) The US Borrower will (i) enforce each Intercompany Loan Agreement against
the Subsidiary of the US Borrower that is a party thereto in accordance with its
terms; (ii) cause each of its Subsidiaries to pay promptly all accounts payable
from time to time owing by such Subsidiary to the US Borrower (including without
limitation amounts payable from time to time by such Subsidiary to the US
Borrower under the Tax Allocation Agreement); (iii) not cancel or terminate, or
permit the cancellation or termination of, any Intercompany Loan Agreement
without the consent of the Required Lenders (other than the cancellation or
termination of any Intercompany Loan Agreement resulting from the termination of
the Qualified Securitization Transaction to which such Intercompany Loan
Agreement relates and the repayment of all amounts outstanding under such
Intercompany Loan Agreement); (iv) not agree to any amendment, waiver or
modification of any provision of any Intercompany Loan Agreement if there is a
reasonable possibility that such amendment, waiver or modification would have
the effect of (1) reducing the amount owed by any Subsidiary of the US Borrower
to the US Borrower under any Intercompany Loan Agreement, (2) postponing the
date that any payment would otherwise be payable to the US Borrower thereunder,
(3) further subordinating the US Borrower’s right to payment thereunder to the
rights of any other creditors, (4) further restricting the Subsidiary party
thereto from applying, or releasing to any extent such Subsidiary from its
obligation to apply, cash received by it to pay its allocated share of payments
from time to time owing by the US Borrower to International under the Tax
Allocation Agreement or (5) changing the transactions contemplated thereunder in
a manner that makes them, taken as a whole, less favorable to the US Borrower;
and (v) deliver to the Administrative Agent, promptly upon receipt thereof, a
copy of each certificate, notice, instruction or other document received or
delivered by it in connection with each Intercompany Loan Agreement.

 

SECTION 7.09. Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U of the Board as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the relevant Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

 

SECTION 7.10. Additional Collateral, etc. The US Borrower will comply with all
provisions in the Security Documents with respect to property acquired after the
Effective Date.

 

67



--------------------------------------------------------------------------------

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower covenants and agrees with the Lenders that:

 

SECTION 8.01. Financial Covenants. (a) The US Borrower will not permit the
Consolidated Leverage Ratio to exceed 6.00 to 1.00 as of the last Business Day
of each calendar month.

 

(b) The US Borrower will not permit the Fixed Charge Coverage Ratio as at the
last day of any fiscal quarter for the period of four consecutive fiscal
quarters then ended to be less than 1.25 to 1.00.

 

SECTION 8.02. Indebtedness. The US Borrower will not, and will not permit any of
its Subsidiaries to create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of the US Borrower pursuant to any Loan Document;

 

(b) (i) Indebtedness of the US Borrower to any of its Subsidiaries, (ii)
Indebtedness for Borrowed Money of the US Borrower to any Mexican Borrower (iii)
Indebtedness of any Subsidiary of the US Borrower to the US Borrower or any
other Subsidiary of the US Borrower or (iv) Indebtedness for Borrowed Money of
any Subsidiary of the US Borrower to any Mexican Borrower;

 

(c) Guarantees and Indebtedness permitted by Section 8.05(a);

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.02 and
any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.03(d) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

 

(f) Subordinated Debt of the US Borrower;

 

(g) unsecured Indebtedness of the US Borrower in an aggregate principal amount
not to exceed $250,000,000 at any time outstanding, less the aggregate principal
amount of loans and advances made by the US Borrower and its Subsidiaries to any
Mexican Borrower pursuant to Section 8.05(a)(iii) outstanding at such time;

 

68



--------------------------------------------------------------------------------

(h) Indebtedness with respect to Hedging Agreements permitted by Section
8.05(b);

 

(i) Indebtedness incurred pursuant to Qualified Securitization Transactions;

 

(j) Indebtedness of any Person that becomes a Subsidiary after the date hereof
that is outstanding on the date such Person becomes a Subsidiary; provided that
(i) such Indebtedness is not created in contemplation of or in connection with
such Person becoming a Subsidiary and (ii) the amount of such Indebtedness shall
not be increased;

 

(k) Indebtedness assumed in connection with the acquisition of any asset or
property; provided that (i) immediately after giving effect thereto, no Default
or Event of Default shall exist or result therefrom, (ii) the US Borrower will
be in pro forma compliance with the covenants set forth in Section 8.01 after
giving effect to such acquisition and the incurrence of such Indebtedness, (iii)
such Indebtedness is not created in contemplation of or in connection with such
acquisition and (iv) the amount of such Indebtedness shall not be increased; and

 

(l) Indebtedness incurred in the ordinary course of business to finance
insurance premiums.

 

SECTION 8.03. Liens. The US Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the US Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Schedule 8.03;
provided that (i) such Lien shall not apply to any other property or asset of
the US Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the US Borrower or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the US Borrower or such Subsidiary and (iii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the US
Borrower or any of its Subsidiaries; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not

 

69



--------------------------------------------------------------------------------

exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iii) such security interests shall not apply to any other
property or assets of the US Borrower or such Subsidiary;

 

(e) any rights of set-off of financial institutions holding accounts of the US
Borrower and its Subsidiaries;

 

(f) any Lien created pursuant to the Security Documents;

 

(g) any Lien on unearned insurance premiums securing Indebtedness permitted
under Section 8.02(k); and

 

(h) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not at any
time exceed $10,000,000.

 

SECTION 8.04. Fundamental Changes. (a) The US Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets (other than sales of
Receivables, operating leases through its leasing Subsidiaries or interests
therein in the ordinary course of business by the US Borrower or a
Securitization Subsidiary in connection with a Qualified Securitization
Transaction), or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Person may merge into any Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Person (other than the US Borrower) may
merge into any Subsidiary in a transaction in which the surviving entity is a
direct or indirect Subsidiary, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the US Borrower or to another Subsidiary and
(iv) any Subsidiary may liquidate or dissolve if the US Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
US Borrower and is not materially disadvantageous to the Lenders; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 8.06.

 

(b) The US Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the US Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, similar, supportive or
ancillary thereto.

 

SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements. (a) Other than in the ordinary course of business for a finance
company, the US Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, make or permit to exist any investment or any other
interest in,

 

70



--------------------------------------------------------------------------------

or Guarantee any obligations of, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (all of the foregoing, “Investments”),
except:

 

(i) Permitted Investments;

 

(ii) Investments by the US Borrower in the capital stock of its Subsidiaries;

 

(iii) loans or advances made by the US Borrower to any Subsidiary or any Mexican
Borrower and made by any Subsidiary to the US Borrower, any Mexican Borrower or
any other Subsidiary; provided that the aggregate principal amount of loans and
advances made by the US Borrower and its Subsidiaries to the Mexican Borrowers
together with the aggregate principal amount of Indebtedness permitted to be
incurred pursuant to Section 8.02(g), shall not exceed $250,000,000 at any time
outstanding;

 

(iv) loans and advances to employees of any Borrower or its Subsidiaries in the
ordinary course of business (including for travel and relocation expenses);

 

(v) loans made by the US Borrower to International in an amount not to exceed
$50,000,000 at any one time outstanding;

 

(vi) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(vii) the US Borrower and its Subsidiaries may acquire a Controlling interest in
an entity, or any assets constituting a business unit of a Person, that engages
in a business similar to the business of the type conducted by the US Borrower
and its Subsidiaries so long as, after giving pro forma effect thereto, the US
Borrower is in compliance with Section 8.01(a) and (b);

 

(viii) Investments made in connection with Qualified Securitization
Transactions;

 

(ix) Investments set forth on Schedule 8.05;

 

(x) the Guarantee by the US Borrower contained in Article XI and other Guarantee
obligations of the US Borrower incurred in accordance with Section 8.02;

 

(xi) Guarantees by any Subsidiary, so long as such guarantor simultaneously
delivers to the Administrative Agent a Guarantee, in form and substance
reasonably satisfactory to the Administrative Agent and on terms no less
favorable than the terms in such original Guarantee entered into by such
Subsidiary, for the benefit of the Administrative Agent, on behalf of the
Lenders;

 

(xii) in addition to Investments otherwise expressly permitted by this Section,
Investments in an aggregate amount (valued at cost) not to exceed $20,000,000
during the term of this Agreement; and

 

71



--------------------------------------------------------------------------------

(xiii) Investments (including debt obligations and equity) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business.

 

(b) The US Borrower will not, and will not permit any of its Subsidiaries to,
enter into any Hedging Agreement, other than Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the US
Borrower or such Subsidiary is exposed in the conduct of its business or the
management of its liabilities or as otherwise required by any Qualified
Securitization Transaction.

 

SECTION 8.06. Restricted Payments. The US Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) any Subsidiary may make
Restricted Payments to the US Borrower, (b) the US Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the US Borrower and its Subsidiaries and
(c) so long as no Default or Event of Default has occurred and is continuing or
would result after giving effect thereto, the US Borrower may make Restricted
Payments to International provided that the aggregate amount of such Restricted
Payments made while this Agreement is in effect shall not exceed the sum of (i)
$200,000,000, (ii) 100% of cumulative positive consolidated net income of the US
Borrower since November 1, 2004 through the period prior to the date of such
payment, and (iii) the aggregate net cash proceeds of sales of non-core assets
of the US Borrower and its Subsidiaries received by the US Borrower and its
Subsidiaries after the Effective Date through the period prior to the date of
such payment, to the extent not reinvested or used to prepay the Loans in
accordance with the terms hereof.

 

SECTION 8.07. Transactions with Affiliates. The US Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
not less favorable to the US Borrower or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the US Borrower and its wholly owned Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 8.06, (d) in
connection with any Qualified Securitization Transaction (e) any Indebtedness or
Guarantees permitted by Section 8.02, (f) any Investment permitted by Section
8.05 and (g) in connection with the Master Intercompany Agreement, the Tax
Allocation Agreement and any Intercompany Loan Agreement.

 

SECTION 8.08. Negative Pledge. The US Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the US Borrower or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary of the US Borrower to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the US Borrower or any other Subsidiary or to
Guarantee Indebtedness of the US Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not

 

72



--------------------------------------------------------------------------------

apply to restrictions and conditions existing on the date hereof, (iii) the
foregoing shall not apply to Qualified Securitization Transactions, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) clause (a) above shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) clause (a)
above shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof; and (vii) clause (a) above shall not apply
to restrictions and conditions that require that other Indebtedness be secured
equally and ratably with Indebtedness under this Agreement; and provided,
further, that so long as any Event of Default shall be continuing, neither the
US Borrower nor any of its Subsidiaries shall assume or incur any Indebtedness
that is subject to a provision requiring such Indebtedness to be secured equally
and ratably with, or prior to, the Indebtedness hereunder.

 

SECTION 8.09. Prepayments of Subordinated Debt. The US Borrower will not, and
will not permit any of its Subsidiaries to, prepay, purchase or otherwise retire
any of the Subordinated Debt prior to the stated maturity thereof unless at the
time of such prepayment, purchase or retirement or, in the case of any
Subordinated Debt of the US Borrower issued pursuant to an indenture, at the
time notice of redemption is given to the holders thereof pursuant to the terms
thereof, (a)(i) the US Borrower has at least two of the following ratings for
its Index Debt: (A) BBB- or higher by S&P, (B) Baa3 or higher by Moody’s and (C)
BBB- or higher by Duff & Phelps Credit Rating Co. or (ii) after giving effect to
such prepayment, purchase or retirement, the sum of (A) the aggregate amount of
all outstanding preferred stock of the US Borrower and (B) the aggregate
principal amount of all outstanding Subordinated Debt, is at least equal to
$100,000,000 and (b) no Default has occurred and is continuing or would result
from such prepayment, purchase or retirement.

 

SECTION 8.10. Serviced Wholesale Portfolio Quality. The US Borrower will not
permit:

 

(a) Past Due Serviced Wholesale Notes (Three-Month Total) at the end of any
month (determined substantially in accordance with practices, including policies
as to extensions and rewrites, in effect as of the Effective Date), expressed as
a percentage of Serviced Wholesale Notes (Three-Month Total) at the end of such
month, to exceed 5%; or

 

(b) net losses of the US Borrower (determined on the basis of the US Borrower’s
normal practice) on Serviced Wholesale Notes recognized during any period of
four consecutive fiscal quarters to exceed 0.5% of Serviced Wholesale Notes
liquidated during the same period.

 

For purposes of clause (b) of this Section, Serviced Wholesale Notes liquidated
during any period shall be determined on the same basis as was used in
determining the statistics as to “Percent net losses (recoveries) to
liquidations” for “Wholesale notes” included under “Five Year Summary of
Financial and Operating Data” in the 2004 Annual Report.

 

73



--------------------------------------------------------------------------------

SECTION 8.11. Serviced Retail Portfolio Quality. The US Borrower will not
permit:

 

(a) Past Due Serviced Retail Notes (Three-Month Total) at the end of any month
(determined substantially in accordance with practices, including policies as to
extensions and rewrites, in effect as of the Effective Date), expressed as a
percentage of Serviced Retail Notes (Three-Month Total) at the end of such
month, to exceed 3%; or

 

(b) the Combined Retail Losses to Liquidations Ratio to exceed 6% at any time.

 

For purposes of clause (b) of this Section:

 

(i) “Combined Retail Losses to Liquidations Ratio” means, as of any date, the
ratio (expressed as a percentage) of (A) the sum of (1) Net Losses on Serviced
Retail Notes for the period of twelve consecutive months ending on the last day
of the then most recently ended month, plus (2) the net losses of International
(determined on the basis of International’s normal practice) on Serviced Retail
Notes for such period to (B) Serviced Retail Liquidations for such period;

 

(ii) “Net Losses on Serviced Retail Notes” means, for any period, the net credit
losses of the US Borrower (determined on the basis of the US Borrower’s normal
practice with the benefit of rights of recourse to International and dealers and
other obligors and to reserves the US Borrower maintains with regard to dealers)
on Serviced Retail Notes for such period; and

 

(iii) “Serviced Retail Liquidations” means liquidations determined on the same
basis as in the supplementary financial data included in the 2004 Annual Report.

 

SECTION 8.12. Sales and Leasebacks. The US Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
providing for the leasing by the US Borrower or any of its Subsidiaries of real
or personal property that has been or is to be sold or transferred by, the US
Borrower or any of its Subsidiaries, as applicable, to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of, the US Borrower or any of
its Subsidiaries, as applicable, except in connection with Qualified
Securitization Transactions.

 

SECTION 8.13. Changes in Fiscal Periods. The US Borrower will not permit its
fiscal year to end on a day other than October 31 or change its method of
determining fiscal quarters.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

74



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the US Borrower or any of their respective Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
such other Loan Document or any amendment or modification thereof, shall prove
to have been incorrect in any material respect when made or deemed made (for the
avoidance of doubt, the representations and warranties set forth in Section
5.04(d) and Section 5.14(a) are made or deemed made solely on and as of the
Effective Date) and, if the consequences of such representation or warranty
being incorrect shall be susceptible of remedy in all material respects, such
consequences shall not be remedied in all material respects within 10 Business
Days after the Parent, the US Borrower or its respective Subsidiary becomes
aware or is advised that such representation or warranty was incorrect in any
material respect;

 

(d) the US Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.02, 7.03, or 7.09, or in Article VIII;

 

(e) the US Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the US Borrower;

 

(f) at any time when any Mexican Obligations are outstanding, the Parent
Guarantee or the Guarantee contained in Article XI hereunder shall cease, for
any reason, to be in full force and effect or the Parent, the US Borrower or any
Affiliate of the Parent or the US Borrower shall so assert and such matter shall
continue unremedied for a period of 10 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Parent or the
US Borrower, as applicable;

 

(g) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and such failure shall continue
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created;

 

(h) any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) solely in the case of the US
Borrower, enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or

 

75



--------------------------------------------------------------------------------

holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this paragraph (h) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, concurso mercantil,
quiebra or other relief in respect of the Parent, International, any Borrower or
any of its Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conciliador, síndico, conservator or similar
official for the Parent, International, any Borrower or any of its Subsidiaries
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(j) the Parent, International, any Borrower or any of its Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization, concurso mercantil, quiebra or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(j) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conciliador, síndico, conservator or
similar official for the Parent, International, any Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 

(k) the Parent, International, any Borrower or any of its Subsidiaries shall
become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the US Borrower, any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the US Borrower or any of its Subsidiaries
to enforce any such judgment;

 

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

 

(n) a Change in Control shall occur;

 

(o) International or the Parent shall fail to observe or perform any of its
obligations contained in the Parents’ Side Agreement for a period of 30 days
after notice of such failure shall have been given to the US Borrower,
International and the Parent by the

 

76



--------------------------------------------------------------------------------

Administrative Agent at the request of any Lender, or the Parents’ Side
Agreement shall fail, at any time and for any reason, to be in full force and
effect or International or the Parent shall so assert in writing;

 

(p) International shall (i) cancel or terminate the Master Intercompany
Agreement, or Article II, VI, VII or VIII (other than paragraph C) thereof, (ii)
fail to make any payment payable by it to the US Borrower under the Master
Intercompany Agreement, the Tax Allocation Agreement, or otherwise, within ten
Business Days after such payment is due or (iii) fail to observe or perform any
of its other covenants or obligations under the Master Intercompany Agreement
for a period of 30 days after notice of such failure shall have been given to
the US Borrower and International by the Administrative Agent at the request of
any Lender;

 

(q) either the Parent or International shall fail to pay when due, or within any
applicable grace period, any principal of or interest on its Indebtedness for
Borrowed Money which exceeds $50,000,000 in aggregate principal or face amount;
or

 

(r) any Indebtedness for Borrowed Money of either the Parent or International
which exceeds $50,000,000 in aggregate principal or face amount shall become due
prior to its stated maturity, or any event or circumstance shall occur which
permits one or more Persons other than the Parent or International, as the case
may be, to cause such Indebtedness for Borrowed Money to become due prior to its
stated maturity;

 

then, and in every such event relating to the US Borrower or its Subsidiaries,
the Parent or International (other than an event described in clause (i) or (j)
of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the US Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower; in the case of any event
with respect to the US Borrower or its Subsidiaries (other than the
Securitization Subsidiaries), the Parent or International described in clause
(i) or (j) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in the case of any such event relating to any Mexican Borrower, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the US Borrower, terminate the Commitments with respect to such
Mexican Borrower and declare the Loans of such Mexican Borrower then outstanding
to be due and payable in whole or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and payable.

 

77



--------------------------------------------------------------------------------

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the relevant Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

78



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the US Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a Lender with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 12.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE XI

 

GUARANTEE

 

SECTION 11.01. Guarantee. To induce the Lenders to execute and deliver this
Agreement and to make Mexican Loans, and in consideration thereof, the US
Borrower hereby unconditionally and irrevocably guarantees, as primary obligor
and joint and several co-debtor

 

79



--------------------------------------------------------------------------------

and not merely as surety, to the Administrative Agent, the Lenders and their
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Mexican Obligations, and the US Borrower further agrees to pay
the expenses which may be paid or incurred by the Administrative Agent or the
Lenders in collecting any or all of the Mexican Obligations and/or enforcing any
rights under this Article XI or under the Mexican Obligations in accordance with
this Article XI. The guarantee contained in this Article XI shall remain in full
force and effect until the Mexican Obligations are paid in full. Anything herein
to the contrary notwithstanding, the maximum liability of the US Borrower under
this Article XI shall in no event exceed the amount which can be guaranteed by
the US Borrower under applicable federal and state laws relating to the
insolvency of debtors.

 

SECTION 11.02. Waiver of Subrogation. Notwithstanding any payment or payments
made by the US Borrower in respect of the Mexican Obligations or any setoff or
application of funds of the US Borrower by the Administrative Agent or any
Lender, until payment in full of the Mexican Obligations, the US Borrower shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or the Lenders against the Borrowers or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Mexican Obligations, nor shall the US Borrower seek any
reimbursement from any Mexican Borrower in respect of payments made by the US
Borrower hereunder.

 

SECTION 11.03. Modification of Mexican Obligations. The US Borrower hereby
consents that, without the necessity of any reservation of rights against the US
Borrower and without notice to or further assent by the US Borrower (except as
otherwise provided in this Agreement), (a) any demand for payment of the Mexican
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and the Mexican Obligations continued,
(b) the Mexican Obligations, or the liability of any other party upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, (c) this
Agreement may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent or the Lenders may deem advisable from time to
time, and (d) to the extent permitted by applicable law, any collateral security
or guarantee or right of offset at any time held by the Administrative Agent or
any Lender, for the payment of the Mexican Obligations may be sold, exchanged,
waived, surrendered or released, all without the necessity of any reservation of
rights against the US Borrower and without notice to or further assent by the US
Borrower, which will remain bound hereunder notwithstanding any such renewal,
extension, modification, acceleration, compromise, amendment, supplement,
termination, sale, exchange, waiver, surrender or release. The Administrative
Agent and the Lenders shall not have any obligation to protect, secure, perfect
or insure any collateral security document or property subject thereto at any
time held as security for the Mexican Obligations. When making any demand
hereunder against the US Borrower, the Administrative Agent or the Lenders may,
but shall be under no obligation to, make a similar demand on any other party or
any other guarantor, and any failure by the Administrative Agent or any Lender
to make any such demand or to collect any payments from any Borrower or any such
other guarantor shall not relieve the US Borrower of its obligations or
liabilities hereunder

 

80



--------------------------------------------------------------------------------

and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent or the Lenders against the US
Borrower. For the purposes of this Section 11.03 “demand” shall include the
commencement and continuance of any legal proceedings.

 

SECTION 11.04. Waiver by the US Borrower. The US Borrower waives the benefits of
any and all notice of the creation, renewal, extension or accrual of the Mexican
Obligations and notice of or proof of reliance by the Administrative Agent or
the Lenders upon the guarantee contained in this Article XI or acceptance of the
guarantee contained in this Article XI, and the Mexican Obligations, and any of
them, shall conclusively be deemed to have been created, contracted, continued
or incurred in reliance upon the guarantee contained in this Article XI, and all
dealings between the US Borrower and the Administrative Agent or the Lenders
shall likewise be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article XI. The US Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Mexican Borrower or the US Borrower with respect to
any relevant Mexican Obligations. This guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
the validity, regularity or enforceability of this Agreement or the Mexican
Obligations, including, without limitation, any collateral security or guarantee
therefor or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender and without regard to any
defense, setoff or counterclaim which may at any time be available to or be
asserted by any Borrower against the Administrative Agent or any Lender, or any
other Person, or by any other circumstance whatsoever (with or without notice to
or knowledge of any Mexican Borrower or the US Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any Mexican
Borrower for any of the Mexican Obligations, or of the US Borrower under the
guarantee contained in this Article XI in bankruptcy or in any other instance,
and the obligations and liabilities of the US Borrower hereunder shall not be
conditioned or contingent upon the pursuit by the Administrative Agent or any
Lender or any other Person at any time of any right or remedy against the
relevant Mexican Borrower or against any other Person which may be or become
liable in respect of any Mexican Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. The guarantee
contained in this Article XI shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the US Borrower
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders and their successors, indorsees, transferees and assigns, until the
Mexican Obligations shall have been satisfied in full, notwithstanding that from
time to time during the term of this Agreement the Mexican Borrowers may be free
from any Mexican Obligations.

 

SECTION 11.05. Reinstatement. This guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Mexican Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the US Borrower or any
Mexican Borrower or upon or as a result of the appointment of a receiver,
intervenor, síndico or conservator of, or trustee or similar officer for, the US
Borrower, any Mexican Borrower or any substantial part of their respective
property, or otherwise, all as though such payments had not been made.

 

81



--------------------------------------------------------------------------------

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered,
or three Business Days after being deposited in the mail, postage prepaid, or,
in the case of telecopy notice, when received, addressed as follows in the case
of the Borrowers, the Administrative Agent, the Issuing Bank and the Swingline
Lender, and as set forth its Administrative Questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

(i) if to the Borrowers:  

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, IL 60173

Attention:

Treasurer Telecopy: 630-753-4090

 

Servicios Financieros Navistar, S.A. de C.V.,

Sociedad Financiera de Objeto Limitado

Ejército Nacional 904-11° piso

Palmas Polanco

11510 México, D.F.

Mexico

Telephone: (525) 262-6260

Fax: (525) 395-6452

Attention: General Director

 

Arrendadora Financiera Navistar, S.A. de

C.V., Organizacion Auxiliar del Credito

Ejército Nacional 904-11° piso

Palmas Polanco

11510 México, D.F.

Mexico

Telephone: (525) 262-6260

Fax: (525) 395-6452

Attention: General Director

 

Navistar Comercial, S.A. de C.V.,

Ejército Nacional 904-11° piso

Palmas Polanco

11510 México, D. F.

Mexico

Telephone: (525) 262-6260

Fax: (525) 395-6452

Attention: General Director

 

82



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent:  

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002-6925

Attention: Loan and Agency Services

Telecopy: 713-750-2938

(iii) if to the Issuing Bank:  

JPMorgan Chase Bank, N.A.

270 Park Avenue New York,

New York 10017

Attention: Loan and Agency Services

Telecopy: 212-552-5650

(iv) if to the Swingline Lender:  

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Attention: Loan and Agency Services

Telecopy: 212-552-5650

 

(b) The Administrative Agent and the Lenders are authorized to rely on
instructions received by telephone from persons they believe in good faith to be
authorized to give such instructions hereunder. Neither the Administrative Agent
nor any Lender shall incur any liability to any Borrower or any other person as
a result of any act or omission by it in accordance with such instructions.

 

SECTION 12.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement, any other Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such

 

83



--------------------------------------------------------------------------------

Lender, (ii) forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 4.13(a), (b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or “Supermajority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility (vii) release the US Borrower from its Guarantee obligations set forth
in Article XI or the Parent from its obligations under the Parent Guarantee, or
modify Section 12.19 in a manner adverse to the Lenders, in each case without
the written consent of the Supermajority Lenders, (viii) if the Liens granted
pursuant to the Security Documents shall be in effect, release all or
substantially all of the assets of the US Borrower subject to such Liens (other
than as permitted under Section 12.19), without the written consent of each
Lender; or (ix) amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.

 

SECTION 12.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers, including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP and Ritch, Heather y Mueller,
S.C., in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Issuing Bank and the Lenders in each relevant
jurisdiction, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof.

 

(b) Each Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of

 

84



--------------------------------------------------------------------------------

their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence or willful misconduct
of such Indemnitee.

 

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s US Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

(f) No Borrower shall indemnify any Person for any claim whatsoever against any
Securitization Subsidiary.

 

SECTION 12.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that each Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
US Commitment

 

85



--------------------------------------------------------------------------------

and the US Loans at the time owing to it or, if applicable, all or a portion of
its Mexican Commitment and the Mexican Loans at the time owing to it, which
assignments may be made on a non pro rata basis); provided that (i) each
Borrower (except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (as defined below) and except when a payment or
bankruptcy Event of Default has occurred and is continuing), the Administrative
Agent (except in the case of an assignment of a Tranche A Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund), and, in the case of an assignment
of all or a portion of a US Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, the Issuing Bank and the
Swingline Lender must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, if any US
Lender assigns a part of its rights and obligations under this Agreement in
respect of its US Revolving Loans and/or US Revolving Commitment to an assignee,
such US Lender shall assign proportionate interests in (A) its participations in
the Letters of Credit and other rights and obligations hereunder in respect of
the Letters of Credit, (B) its participations in the Swingline Loans and other
rights and obligations hereunder in respect of the Swingline Loans and (C) its
Mexican Revolving Loans and Mexican Commitment to such assignee (provided, that
with the consent of the US Borrower and the Administrative Agent, a US Lender
may assign portions of its US Revolving Commitment without assigning a
proportionate share of its Mexican Commitment if either (x) such proportionate
share of such Mexican Commitment shall be assumed by another Lender or (y) if
the US Borrower so agrees, such proportionate share of such Mexican Commitment
shall be terminated), (iii) except in the case of an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$15,000,000 (or, in the case of the Tranche A Term Loans, $1,000,000) unless
each Borrower and the Administrative Agent otherwise consent, (iv) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that
clause (iv) shall not apply to rights in respect of outstanding Competitive
Loans, (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (except in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund), and (vi) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have (in addition to any such rights and obligations theretofore held by it) the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
4.10, Section 4.11, Section 4.12 and Section 12.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

86



--------------------------------------------------------------------------------

For the purposes of this Section 12.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.10, Section 4.11, and Section 4.12 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.

 

87



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.10 or Section 4.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.12 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
4.12(d) as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the US Borrower
or the Mexican Borrowers, as the case may be, all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the US Borrower or
the Mexican Borrowers, as the case may be, pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the US Commitment or the Mexican Commitment, as the case
may be, of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary in this Section 12.04(h), any SPC may (A) with notice to, but without
the prior written consent of, the Borrowers and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender, or with the prior written consent
of the Borrowers and the Administrative Agent (which consent shall not be
unreasonably withheld) to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans, and (B) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that non-public information with respect to any Borrower may be
disclosed only with such Borrower’s consent which will not be unreasonably
withheld. This paragraph (h) may not be amended without the written consent of
any SPC with Loans outstanding at the time of such proposed amendment.

 

88



--------------------------------------------------------------------------------

SECTION 12.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 4.10, Section 4.11, Section 4.12 and
Section 12.03 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 12.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This agreement amends and
restates in its entirety the terms and provisions of the Existing Credit
Agreement and supersedes and replaces the terms thereof in their entirety.

 

SECTION 12.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 12.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
deposits designated to payroll accounts, any trust accounts or any accounts
related to any Qualified Securitization Transaction) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of any Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

89



--------------------------------------------------------------------------------

SECTION 12.09. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 12.10. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the general jurisdiction of the courts of the State of
New York in the Borough of Manhattan, City of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof and to the courts of its own corporate domicile in respect of any
actions brought against it as a defendant in any action or proceeding arising
out of this Agreement;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection (including any objection based on place of residence or
domicile) that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the US Borrower (in the
case of each Mexican Borrower, as such Mexican Borrower’s agent for service of
process in New York City) or to any other party at its address set forth in
Section 12.01 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

SECTION 12.11. Acknowledgments. Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement, and the relationship between the Administrative Agent and
Lenders, on one hand, and each Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrowers and
the Lenders.

 

90



--------------------------------------------------------------------------------

SECTION 12.12. WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 12.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 12.14. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors involved with this financing (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the relevant Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the relevant Borrower. For the purposes of this
Section, “Information” means all information received from such Borrower
relating to such Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by such Borrower; provided that, in
the case of information received from such Borrower after the date hereof, such
information is identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 12.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

91



--------------------------------------------------------------------------------

SECTION 12.16. Waiver of Immunities. To the extent permitted by applicable law,
if any Borrower has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such Borrower hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of its obligations under this Agreement. Each
Borrower agrees that the waivers set forth above shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States of America and are intended to be irrevocable and not subject to
withdrawal for purposes of such Act.

 

SECTION 12.17. Judgment Currency. The obligation of the Borrowers hereunder to
make payments in Dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars except to the extent to which such tender or recovery shall
result in the effective receipt by the Lenders of the full amount of Dollars
expressed to be payable hereunder, and the Borrowers shall indemnify the Lenders
(as an alternative or additional cause of action) for the amount (if any) by
which such effective receipt shall fall short of the full amount of Dollars
expressed to be payable hereunder and such obligation to indemnify shall not be
affected by judgment being obtained for any other sums due hereunder.

 

SECTION 12.18. Loan Equalization; Loan Conversion. (a) On any Equalization Date
each US Lender severally, unconditionally and irrevocably agrees that it shall
purchase a participating interest in the Mexican Revolving Loans of each Mexican
Lender that have not been assumed by the US Borrower pursuant to clause (c)
below to the extent necessary to cause the Revolving Credit Exposure Percentage
of each US Lender, after giving effect to such purchase and sale of
participating interests, to equal its US Commitment Percentage (calculated
immediately prior to the termination or expiration of the US Commitments). Each
US Lender will immediately transfer to the Administrative Agent, in immediately
available funds, the amounts of its participation(s), and the proceeds of such
participation(s) shall be distributed by the Administrative Agent to each Lender
from which a participating interest is being purchased in the amount(s) provided
for in the preceding sentence. Notwithstanding the foregoing, Export Development
Canada (“EDC”) shall not be required to purchase a participating interest in any
Mexican Revolving Loans, and in lieu of EDC’s purchase of such participating
interest, (i) JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”) will purchase
the participating interest that would, but for this sentence, be required to be
purchased by EDC, and (ii) simultaneously therewith, EDC will purchase from
JPMorgan Chase Bank a participating interest in the US Revolving Loans of
JPMorgan Chase Bank in an amount equal to the amount of the participating
interest purchased by JPMorgan Chase Bank in Mexican Revolving Loans pursuant to
clause (i) of this sentence.

 

(b) To the extent any Taxes are required to be withheld from any amounts payable
by a Lender (the “First Lender”) to another Lender (the “Other Lender”) in
connection with its participating interest in any Mexican Revolving Loan, each
Borrower, with respect to the

 

92



--------------------------------------------------------------------------------

relevant Loans made to it, shall be required to pay increased amounts to the
Other Lender receiving such payments from the First Lender to the same extent
they would be required under Section 4.12 if such Borrower were making payments
with respect to the participating interest directly to the Other Lender. For
purposes of receipt by any Other Lender of payments pursuant to this Section
12.18(b), such Other Lender shall not be required to comply with the
requirements of Section 4.12(c).

 

(c) If an Event of Default or a Mexican Change in Control has occurred and is
continuing, upon the notice of any Mexican Lender to the Borrowers, the US
Borrower (through the guarantee contained in Section 11) shall automatically be
deemed to have assumed the Mexican Revolving Loans of such Mexican Lender
outstanding on such date.

 

SECTION 12.19. Release of Liens. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 12.02) to take
any action requested by the US Borrower having the effect of releasing any
assets from the Liens granted pursuant to the Security Documents (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 12.02 or
(ii) under the circumstances described in paragraph (b) or (c) below.

 

(b) Upon the occurrence of an Upgrading, the assets subject to the Liens granted
pursuant to the Security Documents (which, for purposes of this Section 12.19(b)
only, shall not include the Blocked Account) shall be released from such Liens;
provided that in the event the Minimum Ratings are not maintained after the
occurrence of an Upgrading, the US Borrower shall, as promptly as possible after
the date such Minimum Ratings are not maintained (and in any event within 30
days after such date), take all actions required to reinstate the Liens granted
pursuant to the Security Documents to the extent provided for prior to the
occurrence of the Upgrading.

 

(c) At such time as the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all LC Disbursements shall have been reimbursed and no
Letters of Credit shall be outstanding, the assets subject to the Liens granted
pursuant to the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and the US Borrower under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

SECTION 12.20. Intercompany Security Agreements. Notwithstanding anything to the
contrary contained in the intercompany security agreements between the US
Borrower as secured party and certain of its Subsidiaries as pledgors, the
parties thereto may amend, waive, modify, restate, discharge or terminate such
intercompany security agreements without the consent of the Administrative Agent
and the Lenders so long as after giving effect to any such amendment, waiver,
modification, restatement, discharge or termination, no Event of Default shall
have occurred and be continuing.

 

93



--------------------------------------------------------------------------------

SECTION 12.21. Blocked Account. (a) The US Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a security
interest in the Blocked Account, as collateral security for the prompt and
complete payment and performance when due of the US Obligations.

 

(b) The US Borrower shall have no right to issue instructions or have any other
right or ability to access or withdraw or transfer funds from the Blocked
Account without the prior written consent of the Administrative Agent, which
consent shall be given if the US Borrower has delivered a certificate,
substantially in the form of Exhibit J, certifying that the following conditions
have been met: (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the US Borrower represents and warrants that such funds shall
be utilized (A) for normal operating expenses of the US Borrower and its
Subsidiaries consistent with the US Borrower’s and its Subsidiaries’ past
business practices, (B) to purchase receivables in the normal course of business
or (C) to make payments of permitted dividends consistent with the US Borrower’s
past business practices and (iii) the Cash Balance shall be less than
$50,000,000.

 

(c) The Blocked Account Agreement may not be terminated without the consent of
the Administrative Agent and the Required Lenders.

 

SECTION 12.22. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Lender to identify each Borrower in accordance with said Act.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NAVISTAR FINANCIAL CORPORATION By  

/s/ Andrew J. Cederoth

--------------------------------------------------------------------------------

Name:   Andrew J. Cederoth Title:   Vice President and Treasurer ARRENDADORA
FINANCIERA NAVISTAR, S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL CRÉDITO By  

/s/ Jose A. Chacon

--------------------------------------------------------------------------------

Name:   Jose A. Chacon Title:   Attorney-in-Fact SERVICIOS FINANCIEROS NAVISTAR,
S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO LIMITADO By  

/s/ Jose A. Chacon

--------------------------------------------------------------------------------

Name:   Jose A. Chacon Title:   Attorney-in-Fact NAVISTAR COMERCIAL, S.A. DE
C.V. By  

/s/ Jose A. Chacon

--------------------------------------------------------------------------------

Name:   Jose A. Chacon Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By  

/s/ Karen M. Sharf

--------------------------------------------------------------------------------

Name:   Karen M. Sharf Title:   Vice President

BANK OF AMERICA, N.A.,

as Syndication Agent and a Lender

By  

/s/ Chas McDonell

--------------------------------------------------------------------------------

Name:   Chas McDonell Title:   SVP

THE BANK OF NOVA SCOTIA,

as Documentation Agent and a Lender

By  

/s/ M.D. Smith

--------------------------------------------------------------------------------

Name:   M.D. Smith Title:   Agent Operations

CREDIT SUISSE, as a Lender

Cayman Islands Branch

By  

/s/ Thomas Cantello

--------------------------------------------------------------------------------

Name:   Thomas Cantello Title:   Vice President By  

/s/ Karim Blasetti

--------------------------------------------------------------------------------

Name:   Karim Blasetti Title:   Associate



--------------------------------------------------------------------------------

UBS Loan Finance LLC, as a Lender By  

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:   Wilfred V. Saint Title:   Director By  

/s/ Richard L. Tawow

--------------------------------------------------------------------------------

Name:   Richard L. Tawow Title:   Director THE BANK OF NOVA SCOTIA, as a Lender
By  

/s/ M.D. Smith

--------------------------------------------------------------------------------

Name:   M.D. Smith Title:   Agent Operations CITIBANK, N.A., as a Lender By  

/s/ Paul L. Burraghs Jr.

--------------------------------------------------------------------------------

Name:   Paul L. Burraghs Jr. Title:   Director ROYAL BANK OF CANADA, as a Lender
By  

/s/ Barton Lund

--------------------------------------------------------------------------------

Name:   Barton Lund Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By  

/s/ Maria Amaral-LeBlanc

--------------------------------------------------------------------------------

Name:   Maria Amaral-LeBlanc Title:   Senior Vice President

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

By  

/s/ Williams W. Archer

--------------------------------------------------------------------------------

Name:   William W. Archer Title:   Managing Director

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

By  

/s/ Peg Laughlin

--------------------------------------------------------------------------------

Name:   Peg Laughlin Title:   Vice President

EXPORT DEVELOPMENT CANADA,

as a Lender

By  

/s/ Julian Deschatelets

--------------------------------------------------------------------------------

Name:   Julian Deschatelets Title:   Financial Services Manager By  

/s/ Janet Boyd

--------------------------------------------------------------------------------

Name:   Janet Boyd Title:   Associate



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By  

/s/ Preeti Jain

--------------------------------------------------------------------------------

Name:   Preeti Jain Title:   Vice President

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By  

/s/ Yoshihiro Hyakutome

--------------------------------------------------------------------------------

Name:   Yoshihiro Hyakutome Title:   Joint General Manager BNP PARIBAS, as a
Lender By  

/s/ Tom Ambrose

--------------------------------------------------------------------------------

Name:   Tom Ambrose Title:   Directors By  

/s/ Gaye Plunkett

--------------------------------------------------------------------------------

Name:   Gaye Plunkett Title:   Vice President THE BANK OF NEW YORK, as a Lender
By  

/s/ John M. Lokay, Jr.

--------------------------------------------------------------------------------

Name:   John M. Lokay, Jr. Title:   Vice President



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/s/ Michael T. Shea

--------------------------------------------------------------------------------

Name:   Michael T. Shea Title:   Vice President